Exhibit 10.9

EXECUTION VERSION

 

 

 

 

$75,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 12, 2016

and

Effective as of September 20, 2016

Among

CLAIRE’S STORES, INC.,

as Borrower,

CLAIRE’S INC.,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG,

as Administrative Agent,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.    Defined Terms      1    SECTION 1.02.    Terms Generally     
42    SECTION 1.03.    [Reserved]      43    SECTION 1.04.    Exchange Rates;
Currency Equivalents      43   

ARTICLE II

  

The Credits

  

SECTION 2.01.    Commitments      43    SECTION 2.02.    Loans and Borrowings   
  44    SECTION 2.03.    Requests for Borrowings      44    SECTION 2.04.   
[Reserved]      45    SECTION 2.05.    Letters of Credit      45    SECTION
2.06.    Funding of Borrowings      51    SECTION 2.07.    Interest Elections   
  52    SECTION 2.08.    Termination and Reduction of Commitments      53   
SECTION 2.09.    Repayment of Loans; Evidence of Debt      53    SECTION 2.10.
   Repayment of Revolving Facility Loans      54    SECTION 2.11.    Prepayment
of Loans      55    SECTION 2.12.    Fees      56    SECTION 2.13.    Interest
     57    SECTION 2.14.    Alternate Rate of Interest      58    SECTION 2.15.
   Increased Costs      58    SECTION 2.16.    Break Funding Payments      59   
SECTION 2.17.    Taxes      60    SECTION 2.18.    Payments Generally; Pro Rata
Treatment; Sharing of Setoffs      63    SECTION 2.19.    Mitigation
Obligations; Replacement of Lenders      64    SECTION 2.20.    Illegality     
65    SECTION 2.21.    [Reserved]      66    SECTION 2.22.    Defaulting Lender
     66   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01.    Organization; Powers      68    SECTION 3.02.    Authorization
     69    SECTION 3.03.    Enforceability      69    SECTION 3.04.   
Governmental Approvals      69    SECTION 3.05.    Financial Statements      70
   SECTION 3.06.    No Material Adverse Effect      70    SECTION 3.07.    Title
to Properties; Possession Under Leases      70    SECTION 3.08.    Subsidiaries
     71    SECTION 3.09.    Litigation; Compliance with Laws      71    SECTION
3.10.    Federal Reserve Regulations      71    SECTION 3.11.    Investment
Company Act      72    SECTION 3.12.    Use of Proceeds      72    SECTION 3.13.
   Tax Returns      72    SECTION 3.14.    No Material Misstatements      72   
SECTION 3.15.    Employee Benefit Plans      73    SECTION 3.16.   
Environmental Matters      73    SECTION 3.17.    Security Documents      74   
SECTION 3.18.    Location of Real Property and Leased Premises      74   
SECTION 3.19.    Solvency      75    SECTION 3.20.    Labor Matters      75   
SECTION 3.21.    Insurance      75    SECTION 3.22.    No Default      75   
SECTION 3.23.    Intellectual Property; Licenses, Etc.      75    SECTION 3.24.
   Senior Debt      75    SECTION 3.25.    Anti-Money Laundering and Economic
Sanctions Laws      75    SECTION 3.26.    FCPA      76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IV

  

Conditions of Lending

  

SECTION 4.01.    All Credit Events      77    SECTION 4.02.    First Credit
Event      78   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.    Existence; Businesses and Properties      78    SECTION 5.02.
   Insurance      78    SECTION 5.03.    Taxes      79    SECTION 5.04.   
Financial Statements, Reports, etc.      80    SECTION 5.05.    Litigation and
Other Notices      83    SECTION 5.06.    Compliance with Laws      83   
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections     
83    SECTION 5.08.    Use of Proceeds      83    SECTION 5.09.    Compliance
with Environmental Laws      84    SECTION 5.10.    Further Assurances;
Additional Security      84    SECTION 5.11.    Reserved      86    SECTION
5.12.    Fiscal Year; Accounting      86   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.    Indebtedness      86    SECTION 6.02.    Liens      90   
SECTION 6.03.    Sale and Lease Back Transactions      94    SECTION 6.04.   
Investments, Loans and Advances      94    SECTION 6.05.    Mergers,
Consolidations, Sales of Assets and Acquisitions      98    SECTION 6.06.   
Restricted Payments      100    SECTION 6.07.    Transactions with Affiliates   
  102    SECTION 6.08.    Business of the Borrower and the Subsidiaries      105
  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   SECTION 6.09.    Limitation on Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By Laws and Certain
Other Agreements; etc.      106    SECTION 6.10.    Qualified CFC Holding
Companies      108    SECTION 6.11.    Total Net Secured Leverage Ratio      108
  

ARTICLE VI A

  

Holdings Covenants

  

ARTICLE VII

  

Events of Default

  

SECTION 7.01.    Events of Default      110    SECTION 7.02.    Exclusion of
Immaterial Subsidiaries      113    SECTION 7.03.    Right to Cure      113   

ARTICLE VIII

  

The Agents

  

SECTION 8.01.    Appointment      114    SECTION 8.02.    Delegation of Duties
     116    SECTION 8.03.    Exculpatory Provisions      116    SECTION 8.04.   
Reliance by Administrative Agent      117    SECTION 8.05.    Notice of Default
     118    SECTION 8.06.    Non-Reliance on Agents and Other Lenders      118
   SECTION 8.07.    Indemnification      119    SECTION 8.08.    Agent in Its
Individual Capacity      119    SECTION 8.09.    Successor Administrative Agent
     119    SECTION 8.10.    [Reserved]      120    SECTION 8.11.    Withholding
Taxes      120   

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.    Notices; Communications      120    SECTION 9.02.    Survival
of Agreement      122    SECTION 9.03.    Binding Effect      122   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   SECTION 9.04.    Successors and Assigns      122    SECTION
9.05.    Expenses; Indemnity      127    SECTION 9.06.    Right of Setoff     
129    SECTION 9.07.    Applicable Law      129    SECTION 9.08.    Waivers;
Amendment      129    SECTION 9.09.    Interest Rate Limitation      132   
SECTION 9.10.    Entire Agreement      132    SECTION 9.11.    WAIVER OF JURY
TRIAL      132    SECTION 9.12.    Severability      132    SECTION 9.13.   
Counterparts      132    SECTION 9.14.    Headings      133    SECTION 9.15.   
Jurisdiction; Consent to Service of Process      133    SECTION 9.16.   
Confidentiality      134    SECTION 9.17.    Platform; Borrower Materials     
135    SECTION 9.18.    Release of Liens and Guarantees      135    SECTION
9.19.    Judgment Currency      136    SECTION 9.20.    USA PATRIOT Act Notice
     136    SECTION 9.21.    No Liability of the Issuing Banks      136   
SECTION 9.22.    No Advisory or Fiduciary Responsibility      137   
SECTION 9.23.    Reaffirmation of Loan Documents      137    SECTION 9.24.   
Effect of Amendment and Restatement      138   

 

-v-



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit C-1

  

Form of Borrowing Request

Exhibit C-2

  

[Reserved]

Exhibit C-3

  

Form of Letter of Credit Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Restated Collateral Agreement

Exhibit F

  

Form of U.S. Tax Compliance Certificate

Schedule 1.01A

  

Excluded Subsidiaries

Schedule 1.01B

  

Mortgaged Properties

Schedule 1.01D

  

Immaterial Subsidiaries

Schedule 1.01E

  

Refinanced Indebtedness

Schedule 1.01F

  

Unrestricted Subsidiaries

Schedule 2.01

  

Commitments

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.07(b)

  

Possession under Leases

Schedule 3.07(c)

  

Intellectual Property

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(b)

  

Subscriptions

Schedule 3.13

  

Taxes

Schedule 3.16

  

Environmental Matters

Schedule 3.18

  

Material Real Estate

Schedule 3.23

  

Intellectual Property

Schedule 3.25

  

Anti-Money Laundering Laws

Schedule 6.01

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments

Schedule 6.07

  

Transactions with Affiliates

Schedule 9.01

  

Notice Information

 

-vi-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 12, 2016 and
effective as of September 20, 2016 (this “Agreement”), among CLAIRE’S INC.
(formerly known as Bauble Holdings Corp.), a Delaware corporation (“Holdings”),
CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the LENDERS party
hereto from time to time, and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

WHEREAS, the Borrower is a party to that certain Amended and Restated Credit
Agreement dated as of September 20, 2012 ((as amended on April 30, 2014, and as
further amended on September 10, 2015) the “First Amended and Restated Credit
Agreement”) among Holdings, the Borrower, certain lenders party thereto and
Credit Suisse AG, as administrative agent for such lenders;

WHEREAS, Holdings and the Borrower have informed the Lenders that the Borrower
or one or more Subsidiaries of the Borrower intends to commence an offer to
acquire, and to cancel, at least $400,000,000 aggregate principal amount of the
Senior Unsecured Notes, Senior Secured Second Lien Notes and Senior Subordinated
Notes not held by Claire’s Inc. and its Affiliates or the Fund (as defined
herein) and its Affiliates and, to the extent necessary to meet such $400,00,000
threshold, Senior Subordinated Notes held by Claire’s Inc. and its affiliates or
the Fund and its Affiliates (the “Note Exchange”), in exchange for, or with the
proceeds of, some combination of (i) up to $60 million of new unsecured debt of
Claire’s (Gibraltar) Holdings Limited, (ii) up to $130 million of new term debt
at an unrestricted U.S. subsidiary, which shall be secured by certain
intellectual property, and (iii) up to $40 million of new first lien debt of
Claire’s Stores, Inc., guaranteed by Subsidiaries that are loan parties
thereunder (the “New Loans”, and together with the Note Exchange, the
“Transaction”);

WHEREAS, in connection with the Transaction and the amendments and modifications
of the Borrower’s debt obligations, Holdings, the Borrower and the Lenders have
agreed to amend the First Amended and Restated Credit Agreement to provide for
Revolving Facility Loans extended as of the Second Amendment and Restatement
Effective Date and to provide that the aggregate amount of outstanding Revolving
Facility Loans and letters of credit under the Second Amended and Restated
Credit Agreement and loans and letters of credit under the ABL Credit Agreement
together shall not at any time exceed $75,000,000; and

WHEREAS, the parties have agreed to amend and restate the First Amended and
Restated Credit Agreement as provided in this Agreement;

NOW, THEREFORE, subject to the conditions set forth herein, the First Amended
and Restated Credit Agreement shall be and hereby is amended and restated in its
entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement (including the recitals
hereto), the following terms shall have the meanings specified below:



--------------------------------------------------------------------------------

“ABL Available Credit” shall have the meaning ascribed to the term “Available
Credit” in the ABL Credit Agreement.

“ABL Credit Agreement” shall mean that certain ABL Credit Agreement dated as of
August 12, 2016 and effective as of September 20, 2016 (as amended and in effect
from time to time) among Holdings, the Borrower, certain lenders party thereto
and Credit Suisse AG, as administrative agent for such lenders.

“ABL Facility” shall mean the $75,000,000 credit facility under the ABL Credit
Agreement.

“ABL Facility Borrowing” shall have the meaning ascribed to such term in the ABL
Credit Agreement.

“ABL Facility Commitment” shall have the meaning ascribed to such term in the
ABL Credit Agreement.

“ABL Facility Credit Exposure” shall have the meaning ascribed to such term in
the ABL Credit Agreement.

“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement in
substantially the form of Exhibit G to the ABL Credit Agreement.

“ABL L/C Rebalancing Amount” shall have the meaning ascribed to such term in the
ABL Credit Agreement.

“ABL Letters of Credit” shall mean letters of credit outstanding under the ABL
Facility.

“ABL Rebalancing Borrowing” shall mean a borrowing of Revolving Facility Loans
the proceeds of which are required to make a mandatory prepayment under Section
2.11(b) of the ABL Credit Agreement.

“ABL Revolving L/C Rebalancing” shall have the meaning ascribed to such term in
the ABL Credit Agreement.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as designated from time to time by the Administrative Agent
as its “prime rate” at its principal office in New York, New York, (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%, and
(d) zero; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately 11
a.m. (London time) by reference to the ICE Benchmark Administration Limited
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

-2-



--------------------------------------------------------------------------------

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Additional Obligations” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Pounds
Sterling, Canadian Dollars, Euros or Swiss Franc or any other currency other
than Dollars as may be acceptable to the Administrative Agent and the Issuing
Bank with respect thereto in their sole discretion.

 

-3-



--------------------------------------------------------------------------------

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Amendment No. 3” shall mean that certain Amendment No. 3 to the First Amended
and Restated Credit Agreement dated as of August 12, 2016, by and among
Holdings, the Borrower, the Lenders and the Administrative Agent.

“Amendment No. 3 Effective Date” shall have the meaning assigned to such term in
Amendment No. 3.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” shall mean 0.50% per annum.

“Applicable Margin” shall mean 4.50% per annum in the case of any Eurocurrency
Loan and 3.50% per annum in the case of any ABR Loan.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to this
Agreement or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings and
Letters of Credit, the date of termination of the Revolving Facility
Commitments.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-4-



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Qualified IPO” shall mean an initial public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement.

“Borrowing Minimum” shall mean $5.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 to this
Agreement.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof accounted for as a liability at such time
determined in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) prior to a Borrower Qualified IPO, Holdings shall fail to
own, directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO)
shall at any time be occupied by persons who were neither (A) nominated or
approved by the Board of Directors of Holdings (prior to a Borrower Qualified
IPO) or the Borrower (following a Borrower Qualified IPO) or a Permitted Holder,
(B) appointed by directors so nominated or approved nor (C) appointed by a
Permitted Holder or (iii) a “change of control” (or similar event) shall occur
under the Senior Unsecured Notes Indenture, the Senior Subordinated Notes
Indenture, the Senior Secured First Lien Notes Indenture, the Senior Secured
Second Lien Notes Indenture, any Material Indebtedness or any Permitted
Refinancing Indebtedness incurred to Refinance any of the foregoing or any
Disqualified Stock (to the extent the aggregate amount of the applicable
Disqualified Stock exceeds $35 million);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d 3 and 13d 5 under the Securities Exchange Act of 1934 as in effect
on the Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders (so long as Permitted Holders own not
less than a majority of the voting interest in Equity Interests of Holdings
owned by all members of such “group” in the aggregate), shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Equity Interests of Holdings (prior to a Borrower Qualified IPO) or
the Borrower (following a Borrower Qualified IPO) and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Equity Interests of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

 

-6-



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean August 12, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance satisfactory to the
Administrative Agent in its sole discretion.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Lenders and the other Secured Parties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of May 29, 2007 (as amended, supplemented or otherwise modified from time to
time), among Holdings, the Borrower, each Subsidiary Loan Party and the
Administrative Agent as restated as of the Closing Date in the form of Exhibit
E.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on or prior to the Closing Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of
the Collateral Agreement in the form of Exhibit E to this Agreement (or, to the
extent not executed and delivered prior to the Closing Date, a counterpart of
the Collateral Agreement), duly executed and delivered on behalf of such person
, (ii) the ABL Intercreditor Agreement, executed and delivered by the parties
thereto, and (iii) to the extent not executed and delivered prior to the Closing
Date, an acknowledgment and consent in form and substance satisfactory to the
Collateral Agent, executed and delivered by each issuer of Pledged Collateral
(as defined in the Collateral Agreement), if any, that is a Subsidiary of the
Borrower but is not a Loan Party;

(b) on or prior to the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of (x)
the Borrower and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01A) owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party and (B) a pledge of 100% of the outstanding non-voting
Equity Interests and 65% of the outstanding voting Equity Interests of each (1)
“first tier” Foreign Subsidiary directly owned by any

 

-7-



--------------------------------------------------------------------------------

Loan Party and (2) each “first tier” Qualified CFC Holding Company directly
owned by any Loan Party (other than Subsidiaries listed on Schedule 1.01A) and
(ii) the Collateral Agent (or a bailee on behalf of the Collateral Agent) shall
have received all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c) (i) any Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of such Indebtedness, an aggregate principal amount
in excess of $5.0 million (other than (A) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings, the Borrower and the Subsidiaries or (B) to
the extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent (or a bailee on
behalf of the Collateral Agent) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Closing
Date, subject to Section 5.10(g), the Collateral Agent shall have received, as
promptly as practicable following such event (unless the Collateral Agent, in
its sole discretion, shall have waived such requirement), a Foreign Pledge
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary and
the direct parent company of such Foreign Subsidiary; provided, that such a
pledge would not violate any applicable law or agreements with other
shareholders or joint venture partners;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and (B)
subject to Section 5.10(g), all the Equity Interests that are acquired by a Loan
Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement; provided, that in no event shall more than 65% of the
issued and outstanding voting Equity Interests of (1) any “first tier” Foreign
Subsidiary or (2) any “first tier” Qualified CFC Holding Company directly owned
by such Loan Party be pledged to secure Obligations of the Borrower, and in no
event shall any of the issued and outstanding Equity Interests of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of a Loan Party or any
Qualified CFC Holding Company that is not a “first tier” Subsidiary of a Loan
Party be pledged to secure the Obligations, and (ii) the Collateral Agent (or a
bailee on behalf of the Collateral Agent) shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

-8-



--------------------------------------------------------------------------------

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h) the Collateral Agent shall have received evidence of the insurance required
by the terms of this Agreement and the Mortgages (if any);

(i) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

(j) within ninety (90) days (as such period may be extended in the
Administrative Agent’s sole discretion) after (i) the Closing Date and (ii) the
signing of a lease, the Borrower shall, and shall cause each of its Subsidiaries
to, use commercially reasonable efforts to enter into Collateral Access
Agreements in favor of the Administrative Agent, in form and substance
acceptable to the Administrative Agent; provided that such Collateral Access
Agreements shall be required in connection with warehouse locations but not in
connection with individual store locations;

(k) the Borrower and each Subsidiary shall use commercially reasonable efforts
to enter into a customary Control Agreement over each Deposit Account (as
defined by the New York Uniform Commercial Code) or Investment Account (as
defined by the New York Uniform Commercial Code) maintained by such Person,
subject to the other Collateral and Guaranty Requirements, other than, in each
case, with respect to (i) any Deposit Account exclusively used for payroll,
payroll taxes, or other employee wage and benefit payments to or for the benefit
of the Borrower’s or any such Subsidiary’s employees, (ii) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (iii) escrow, trust and fiduciary accounts, and (iv) any such
accounts maintained outside the U.S.; (x) in the case of any such accounts in
existence on the Closing Date, within ninety (90) days following the Closing
Date or such longer time period as agreed by the Administrative Agent in its
sole discretion and (y) in the case of any such account opened or acquired after
the Closing Date or owned by any Person that becomes a Loan Party, a Borrower or
a Subsidiary of the Borrower after the Closing Date within ninety (90) days
following such opening or acquisition or such longer time period as agreed by
the Administrative Agent in its sole discretion, other than, in each case, with
respect to (a) any Deposit Account exclusively used for payroll,

 

-9-



--------------------------------------------------------------------------------

payroll taxes, or other employee wage and benefit payments to or for the benefit
of the Borrower’s or any such Subsidiary’s employees, (b) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (c) escrow, trust and fiduciary accounts, and (d) any such
accounts maintained outside the U.S.; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.10, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.10.

“Commitments” shall mean with respect to any Revolving Facility Lender, such
Revolving Facility Lender’s Revolving Facility Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) the
principal or face amount, regardless of whether GAAP would require a different
amount to be recited on the balance sheet of the Borrower, of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of the Borrower and the Subsidiaries, in each case, as
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, plant shutdown costs,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, acquisition integration costs, facilities opening
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,

 

-10-



--------------------------------------------------------------------------------

disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), in each
case, shall be excluded,

(ii) any net after tax income or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments resulting from fair-value accounting
required by the applicable standards under GAAP shall be excluded,

(v) (A) the equity interest in the Net Income for such period of any person that
is not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend, distribution or other payment
in cash received from any person in excess of the amounts included in clause
(A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles, including key money
amortization, arising pursuant to GAAP shall be excluded;

(ix) any non cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(x) expenses associated with additional accruals and reserves that were
established or adjusted within twelve months after February 28, 2012 and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded,

 

-11-



--------------------------------------------------------------------------------

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standards under GAAP and related
interpretations shall be excluded,

(xii) to the extent otherwise included in Consolidated Net Income any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from Swap Agreements for currency exchange
risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded, (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (iii) the
non-cash amortization of tenant allowances shall be excluded and (iv) cash
received from landlords for tenant allowances shall be included,

(xiv) an amount equal to the amount of any Restricted Payments actually made to
any parent or equity holder of such person in respect of such period in
accordance with Section 6.06 shall be included as though such amounts had been
paid as income taxes directly by such person for such period, and

(xv) any (a) one-time non-cash compensation charges, (b) costs and expenses
after February 28, 2012 related to employment of terminated employees (including
but not limited to change of control payments, “gross up” payments under Code
Sections 280G and 4999 and the acceleration of options) or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on February 28, 2012 of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by Borrower or
one of its Subsidiaries, the Administrative Agent, and the applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
deposit account).

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

 

-12-



--------------------------------------------------------------------------------

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
(i) failed to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) failed to pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, or (iii) become the subject of a Bail-In
Action (b) has notified the Borrower, the Administrative Agent or any Issuing
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
upon delivery of written notice of such determination to the Borrower, each
Issuing Bank and each Lender.

 

-13-



--------------------------------------------------------------------------------

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
Revolving Facility Maturity Date and (y) the date on which the Loans and all
other Obligations that are accrued and payable are repaid in full and the
Commitments are terminated; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a Subsidiary listed on Schedule
1.01A.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced

 

-14-



--------------------------------------------------------------------------------

such Consolidated Net Income (and were not excluded therefrom) for the
respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar Taxes and foreign withholding Taxes (including any
penalties and interest related to such Taxes or arising from Tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense, (x)
all cash dividend payments (excluding items eliminated in consolidation) on any
series of preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities) of the Borrower and the Subsidiaries for
such period (net of interest income of the Borrower and the Subsidiaries for
such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
key money expense, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Secured First Lien Notes and the Obligations and (y) any amendment or
other modification of the Obligations or other Indebtedness,

(v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,

(vi) restructuring charges or reserves,

(vii) any other non cash charges; provided, that, for purposes of this subclause
(vi) of this clause (a), any non cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period and any
other item specifically identified in the definition of “Consolidated Net
Income” or in this definition of “EBITDA”),

(viii) the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $6 million and 2.0% of EBITDA for such four quarter
period, plus any reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)),

 

-15-



--------------------------------------------------------------------------------

plus (iii) 2.0% of the value of transactions permitted hereunder and entered
into by Holdings and the Subsidiaries with respect to which the Fund or any Fund
Affiliate provides any of the aforementioned types of services, plus (iv) the
payment of the present value of all amounts payable pursuant to any agreement
described in this subclause (vii) of this clause (a) in connection with the
termination of such agreement,

(ix) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(x) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower or a Subsidiary Loan Party,

(xi) non-cash stock compensation expense including GAAP charges associated with
any long-term incentive plan now in effect or later established,

(xii) any non-cash charges associated with any income or loss from disposed,
abandoned, discontinued operations or store closures to the extent not already
captured in (a)(ii) of the definition of “Consolidated Net Income”,

(xiii) [Reserved],

(xiv) Exchange Transaction Expenses, and

(xv) [Reserved],

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States or
other Governmental Authority pursuant to which Sanctions have been imposed on
any person, entity, organization, country or regime, including without
limitation the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

-16-



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, (x) is a “designated national” pursuant to
OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other requirement of law.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b) and (c) of the Code.

“ERISA Event” shall mean (a) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section

 

-17-



--------------------------------------------------------------------------------

302 of ERISA) and, on and after the effectiveness of Title I of the Pension Act,
any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (d)
the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the receipt by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA (or, after the effectiveness of Title II
of the Pension Act, that it is in endangered or critical status, within the
meaning of Section 305 of ERISA); (h) the conditions for imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan; (i)
on and after the effectiveness of Title I of the Pension Act, a determination
that any Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); or (j) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“European Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 12, 2016 and effective as of September 20, 2016, by and among
Claire’s (Gibraltar) Holdings Limited, the Lenders party thereto and Credit
Suisse AG as Administrative Agent thereunder.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Transaction Documents” shall mean the Offer to Exchange by Claire’s
Stores, Inc., CLSIP LLC, Claire’s (Gibraltar) Holdings Limited, dated August 12,
2016, and all

 

-18-



--------------------------------------------------------------------------------

documents related to the exchange contemplated therein, including, without
limitation, the Term Loan Credit Agreement in substantially the form attached as
Annex A-1 to such Offer to Exchange, the Newco Term Loan Credit Agreement in
substantially the form attached as Annex A-2 to such Offer to Exchange, the
Intellectual Property Agreement between CLSIP LLC and CBI Distributing Corp.
referred to therein, the Claire’s Gibraltar Term Loan Credit Agreement in
substantially the form attached as Annex A-3 to such Offer to Exchange, together
with all collateral agreements, intercreditor agreements and other documents
entered into in connection with any of the foregoing.

“Exchange Transaction Expenses” shall mean any fees or expenses incurred or paid
by the Fund, Holdings, the Borrower (or any direct or indirect parent of the
Borrower) or any of the Subsidiaries directly or indirectly in connection with
the Exchange Transactions, this Agreement and the other Loan Documents and the
Existing Revolving Credit Facility Documents (including expenses in connection
with Swap Agreements) and the transactions contemplated hereby and thereby
including, without limitation, payments which are accelerated or increased by
reason of the consummation of the Exchange Transactions.

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Exchange Transaction Documents.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, (a) any
income Taxes imposed on (or measured by) its net income (however denominated or
franchise Taxes imposed in lieu of net income Taxes) by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or any other jurisdiction as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes, (b) any branch profits
Tax or any similar Tax that is imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender making a Loan, (x) except in the case of
a Lender that is an assignee pursuant to a request by the Borrower under Section
2.19, any U.S. federal withholding Tax that is in effect and would apply to
amounts payable hereunder to such Lender at the time such Lender becomes a party
to such Loan (or designates a new lending office) except to the extent that such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding Tax pursuant to
Section 2.17(a) or Section 2.17(c) or (y) any withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.17(e) or Section
2.17(f) with respect to such Loan, and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing European Revolving Credit Agreement” shall mean that certain
Multicurrency Revolving Facility Agreement, dated as of October 2, 2014, by and
among Claire’s Accessories UK Ltd, the Guarantors party thereto and HSBC Bank
PLC, as Lender (as amended, supplemented or otherwise modified on the date
hereof).

“Existing Letters of Credit” shall mean those Standby Letters of Credit issued
and outstanding under the First Amended and Restated Credit Agreement as of the
Closing Date.

 

-19-



--------------------------------------------------------------------------------

“Existing Revolver L/C Rebalancing” shall have the meaning ascribed to such term
in the ABL Credit Agreement.

“Existing Revolver Rebalancing Borrowing” shall have the meaning ascribed to
such term in the ABL Credit Agreement.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder.

“Facility Fee” shall have the meaning assigned to such term in Section 2.12(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions , as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day.

“Fees” shall mean the Facility Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller (or
the equivalents in the relevant jurisdictions) of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.11.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of March 2, 2012, as amended (as the same may be amended,
supplemented or otherwise modified from time to time), among the Collateral
Agent in its capacity as collateral agent under this Agreement and under the ABL
Credit Agreement, the Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent and trustee under the Senior Secured First Lien
Indenture as Indenture Agent (as defined therein) thereunder, the Grantors
referred to therein and each additional agent from time to time referred to
therein.

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio, determined on
a Pro Forma Basis, of (a) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP to (b) Net Cash Interest Expense
for such period.

 

-20-



--------------------------------------------------------------------------------

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of the Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

“Fund” shall mean, collectively, Apollo Management VI, L.P. and other affiliated
co-investment partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of

 

-21-



--------------------------------------------------------------------------------

the guarantor, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligations, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (iv) entered into for the
purpose of assuring in any other manner the holders of such Indebtedness or
other obligation of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit, bank guarantee or other letter of guaranty issued to
support such Indebtedness or other obligation, or (b) any Lien on any assets of
the guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 2.5% of the Consolidated Total Assets or revenues
representing in excess of 2.5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis for the applicable Test Period, and (b)
taken together with all Immaterial Subsidiaries as of the last day of the fiscal
quarter of the Borrower most recently ended, did not have assets with a value in
excess of 5.0% of Consolidated Total Assets or revenues representing in excess
of 5.0% of total revenues of the Borrower and the Subsidiaries on a consolidated
basis for the applicable Test Period. Each Immaterial Subsidiary as of the
Closing Date shall be set forth in Schedule 1.01D.

 

-22-



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements, (g)
the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter in order to update such list with bona fide competitors of the
Borrower and its Subsidiaries, with the written consent of the Administrative
Agent, by delivery of a notice thereof to the Administrative Agent setting forth
such person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent

 

-23-



--------------------------------------------------------------------------------

included in interest expense and (iii) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense, (b)
capitalized interest of such person, and (c) commissions, discounts, yield and
other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with Section
2.09, 2.10 or 2.11; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to the LIBO Rate Loans for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) for the longest period (for which that rate is available) which is less
than the Interest Period and (b) the rate appearing on Reuters Screen LIBOR01
Page (or otherwise on the Reuters screen) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IP Sale and Lease Back Transaction” shall mean the transfer of intellectual
property by CBI Distributing Corp. to CLSIP LLC pursuant to the Intellectual
Property Agreement entered into as of the Closing Date.

 

-24-



--------------------------------------------------------------------------------

“Issuing Bank” shall mean Credit Suisse and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.05, including any Alternate Currency Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to Section
2.05.

“Letter of Credit Request” shall mean a request by the Borrower substantially in
the form of Exhibit C-3.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $35 million (or the
equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the greater of (a) zero, and (b) the rate per annum equal to
the London interbank offered rate as administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the Interpolated Rate.

 

-25-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the ABL Intercreditor
Agreement, the Letters of Credit, the Security Documents and any Note issued
under Section 2.09(e), and solely for the purposes of Section 7.01 hereof, the
Fee Letter.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under this Agreement and each of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“Loan Parties” shall mean Holdings (prior to a Borrower Qualified IPO), the
Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Revolving Facility Loans.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or

 

-26-



--------------------------------------------------------------------------------

Holdings, as the case may be, was approved by a vote of a majority of the
directors of the Borrower or Holdings, as the case may be, then still in office
who were either directors on the Closing Date or whose election or nomination
was previously so approved and (y) executive officers and other management
personnel of Holdings, the Borrower and the Subsidiaries, as the case may be,
hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $30 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the
Borrower and each Subsidiary Loan Party that are set forth on Schedule 1.01B and
each additional Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form
reasonably satisfactory to the Administrative Agent), as amended, restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Cash Interest Expense” shall mean, for any period, total cash interest
expense, net of interest income, of the Borrower and its consolidated
Subsidiaries (other than Unrestricted Subsidiaries) for such period (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptances and net costs under swap agreements
in respect of interest rates to the extent such costs are paid in cash during
such period), calculated on a consolidated basis.

 

-27-



--------------------------------------------------------------------------------

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Non Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Swap Agreement that (i) is in effect on the Closing Date with a
counterparty that is a Lender or an agent or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an agent or an Affiliate of a Lender at the
time such Swap Agreement is entered into and (c) the due and punctual payment
and performance of all obligations of the Borrower and any of its Subsidiaries
in respect of overdrafts and related liabilities owed to a Lender or any of its
Affiliates (or any other Person designated by the Borrower as a provider of cash
management services and entitled to the benefit of this Agreement) and arising
from cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer, ACH services and other cash management
arrangements).

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest, penalties and additions related thereto
(but not Excluded Taxes).

“Overadvance Amount” shall have the meaning ascribed to such term in the ABL
Credit Agreement.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition in the ordinary
course of the Loan Parties’ business (including the acquisitions of stores,
leases for stores or other operating assets) of all or substantially all the
assets of, or all the Equity Interests (other than directors’ qualifying shares)
in, or merger, consolidation or amalgamation with, a person or

 

-28-



--------------------------------------------------------------------------------

division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom; (ii)
all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness permitted by Section 6.01;
(iv) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party, and (v) the aggregate amount of
such acquisitions and investments made for cash consideration shall not exceed
$5 million.

“Permitted Cure Securities” shall mean any Equity Interests of Holdings or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A by S&P or A by Moody’s;

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

 

-29-



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $50 million
at any time outstanding.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the Revolving Facility
Maturity Date were instead due on the date that is one year following the
Revolving Facility Maturity Date, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced and
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced, except
that the Indebtedness under the Existing European Revolving Credit Agreement may
be refinanced by Claire’s (Gibraltar) Intermediate Holdings Limited instead of
Claire’s (Gibraltar) Holdings Limited in connection with the refinancing of such
Indebtedness; provided further, that with respect to a Refinancing of (x) the
Senior Subordinated Notes or other Indebtedness permitted hereunder that is
subordinated, such Permitted Refinancing Indebtedness shall (i) be subordinated
to the guarantee by the Loan Parties of the Facilities, and (ii) be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

 

-30-



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Borrower or any ERISA Affiliate, and (iii) in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
the Subsidiaries that the Borrower or any of the Subsidiaries has determined to
make and/or made and are expected to

 

-31-



--------------------------------------------------------------------------------

have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or (x) in the case of restructurings determined to
be made, will occur within twelve months after the date of such certificate or
(y) in the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to any other calculation of the
Senior Secured Leverage Ratio (except any determination of whether a Default has
occurred under Section 6.11), occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or incurrence of Indebtedness or Liens or other
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Receivables Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or any other calculation of the Senior Secured
Leverage Ratio (except any determination of whether a Default has occurred under
Section 6.11), occurring during the Reference Period or thereafter and through
and including the date upon which the respective Permitted Business Acquisition
or incurrence of Indebtedness or Liens or other relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods and (iii) (A) any Subsidiary
Redesignation then being designated, effect shall be given to such Subsidiary
Redesignation and all other Subsidiary Redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary Redesignation then being designated, collectively, and (B) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event, adjustments to reflect (1)
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Exchange Transactions) and (2) all
adjustments of the type used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 2 to the “Summary Historical Consolidated
Financial Information” under “Summary” in the Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable. The
Borrower shall deliver to the Administrative Agent a certificate of a

 

-32-



--------------------------------------------------------------------------------

Financial Officer of the Borrower setting forth such demonstrable or additional
operating expense reductions and other operating improvements, synergies or cost
savings and information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Projections” shall mean the projections and any forward looking statements
(including statements with respect to booked business) of Holdings, the Borrower
and the Subsidiaries furnished to the Lenders or the Administrative Agent by or
on behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Closing Date.

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower (a) that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, (b) the primary asset
of which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) one or more other Qualified CFC Holding Companies and (c)
has no outstanding Guarantee of Indebtedness of Holdings, the Borrower or any
Domestic Subsidiary.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $50 million.

“Qualified Liens” shall mean those Liens expressly permitted by Sections 6.02(d)
or (e) (solely as such relate to (a) statutory landlord’s liens on Inventory
located on such leased premises of the Loan Parties or (b) possessory liens of a
carrier or warehouseman or similar possessory liens upon Inventory in the
possession of such carrier or warehouseman securing only the freight charges or
storage charges for the transportation or storage of such Inventory of the Loan
Parties) and 6.02(k)).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the

 

-33-



--------------------------------------------------------------------------------

same may be reduced from time to time by collections with respect to such
Receivables Assets or otherwise in accordance with the terms of the Permitted
Receivables Documents (but excluding any such collections used to make payments
of items included in clause (c) of the definition of Interest Expense);
provided, however, that if all or any part of such Receivables Net Investment
shall have been reduced by application of any distribution and thereafter such
distribution is rescinded or must otherwise be returned for any reason, such
Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on
Schedule 1.01E.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

-34-



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) having a majority in aggregate principal amount of the Revolving
Facility Commitments of all Lenders (other than Revolving Facility Commitments
of Defaulting Lenders) or, if the Revolving Facility Commitments shall have
terminated, having a majority in aggregate principal amount of the Revolving
Facility Credit Exposure of all Lenders (other than Revolving Facility Credit
Exposure of Defaulting Lenders).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The amount of each Lender’s Revolving Facility Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Revolving Facility Commitment. The aggregate
amount of the Lenders’ Revolving Facility Commitments on the Closing Date is $75
million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, and (b) the Revolving L/C Exposure at such time. The Revolving Facility
Credit Exposure of any Revolving Facility Lender at any time shall be the
product of (x) such Revolving Facility Lender’s Revolving Facility Percentage
and (y) the aggregate Revolving Facility Credit Exposure of all Revolving
Facility Lenders, collectively, at such time.

 

-35-



--------------------------------------------------------------------------------

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01.

“Revolving Facility Maturity Date” shall mean (i) February 4, 2019 or (ii) if
the Senior Subordinated Notes have not been repaid or refinanced in full on or
before March 31, 2017, April 1, 2017. For purposes of this definition, the
extension of the term of the 10.50% PIK Senior Subordinated Notes due 2017 to
June 1, 2019 shall be deemed a refinancing.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

-36-



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement dated as of March 4, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time) among the Collateral Agent, as a First
Lien Agent and each other First Lien Obligations Agent (as defined therein)
thereunder from time to time, the Bank of New York Mellon Trust Company, N.A.,
as a Second Priority Agent and each other Second Priority Agent (as defined
therein) from time to time party thereto, Holdings, the Borrower and each
Subsidiary of the Borrower referred to therein.

“Second Restatement Effective Date” shall have the meaning assigned to such term
in Amendment No. 3.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and the Subsidiaries outstanding at such
date that consists of, without duplication, (A) Revolving Facility Credit
Exposure, (B) Indebtedness that in each case is then secured by a Lien (other
than Liens securing the Senior Secured Second Lien Notes and other Liens that
are subordinated to the Liens securing the Obligations (it being understood that
such Liens may be senior in priority to, or pari passu with, or junior in
priority to, Liens securing Indebtedness other than the Obligations) and (C)
Indebtedness of a Subsidiary that is not a Loan Party, less (ii) without
duplication, the sum of (x) Unrestricted Cash and Permitted Investments of the
Borrower and the Subsidiaries on such date plus (y) prior to a Borrower
Qualified IPO, the lesser of (A) the Unrestricted Cash and Permitted Investments
that would appear on an unconsolidated balance sheet of Holdings on such date
and (B) 25% of EBITDA for the relevant four quarter period used in calculating
the Total Net Secured Leverage Ratio.

“Senior Secured First Lien Note Documents” shall mean the Senior Secured First
Lien Notes and the Senior Secured First Lien Notes Indenture.

“Senior Secured First Lien Notes” shall mean the 9.00% Senior Secured First Lien
Notes due 2019 in an aggregate principal amount of $1,125 million and the 6.125%
Senior Secured First Lien Notes due 2020 in a principal amount of $210 million,
in each case, issued by the Borrower pursuant to the Senior Secured First Lien
Notes Indenture and outstanding on the Closing Date.

“Senior Secured First Lien Notes Indenture” shall mean, collectively, the
Indenture dated as of February 28, 2012 and the Indenture dated March 15, 2013
under which the Borrower issued its Senior Secured First Lien Notes, in each
case, among the Borrower, certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements of this
Agreement.

 

-37-



--------------------------------------------------------------------------------

“Senior Secured Second Lien Note Documents” shall mean the Senior Secured Second
Lien Notes and the Senior Secured Second Lien Notes Indenture.

“Senior Secured Second Lien Notes” shall mean up to $450 million aggregate
principal amount of the Borrower’s 8.875% Senior Secured Second Lien Notes due
2019 issued pursuant to the Senior Secured Second Lien Notes Indenture and
outstanding on the Second Restatement Effective Date.

“Senior Secured Second Lien Notes Indenture” shall mean the Indenture dated as
of March 4, 2011 under which the Senior Secured Second Lien Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes” shall mean up to $85.2 million aggregate principal
amount of the Borrower’s 10.5% Senior Subordinated Notes due 2017 and up to
$183.556 million 10.50% PIK Senior Subordinated Notes due 2017, issued pursuant
to the Senior Subordinated Notes Indenture and outstanding on the Second
Restatement Effective Date.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of May
29, 2007 under which the Senior Subordinated Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes” shall mean up to $320 million aggregate principal
amount of the Borrower’s 7.75% Senior Notes due 2020, issued pursuant to the
Senior Unsecured Notes Indenture and outstanding on the Second Restatement
Effective Date.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of May 14,
2013 under which the Senior Unsecured Notes were issued, among the Borrower and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

 

-38-



--------------------------------------------------------------------------------

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made (or on such other day
and time as may be mutually agreed by the Borrower and the Administrative Agent,
provided such date is not more than three Business Days prior to the date of
such computation) or if such rate cannot be computed as of such date such other
date as the Administrative Agent or the Issuing Bank shall reasonably determine
is appropriate under the circumstances; provided that the Administrative Agent
or the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standby Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of the Subsidiaries for
purposes of this Agreement.

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of the Borrower on the Closing Date (other than a Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and other than those set
forth on Schedule 1.01F) and (b) each Wholly Owned Domestic Subsidiary of the
Borrower (other than a Wholly Owned Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary) that becomes, or is required to become, a party to the
Collateral Agreement after the Closing Date.

 

-39-



--------------------------------------------------------------------------------

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Synthetic Lease Obligations” shall mean obligations of a Loan Party as
lessee/borrower under any transaction which is classified as an operating lease
under GAAP but as a financing for tax purposes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, penalties and additions related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of (a)
Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Trade Letter of Credit” shall have the meaning assigned to such term in Section
2.05(a).

“Trust Asset Account” shall mean assets dedicated to fund deferred compensation
amounts held within the Claire’s Stores, Inc. Amended and Restated Deferred
Compensation Trust, effective February 4, 2005, by and among Claire’s Stores,
Inc. and La Salle Bank National Association which serves as a funding medium for
the Claire’s Stores, Inc. Management Deferred Compensation Plan and the Claire’s
Stores, Inc. 2005 Management Deferred Compensation Plan.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

-40-



--------------------------------------------------------------------------------

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries; provided, that, solely
for purposes of clause (ii)(y)(A) of the definition of “Senior Secured Debt”,
“Unrestricted Cash” shall mean cash or cash equivalents of Holdings or any of
the Subsidiaries (other than the Borrower and its Subsidiaries) that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of the
Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary identified on
Schedule 1.01F to the ABL Credit Agreement (each such Subsidiary shall
automatically be an Unrestricted Subsidiary hereunder, without regard to the
other provisions set forth herein) and (2) any Subsidiary designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of the Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04(j), and any
prior or concurrent Investments in such Subsidiary by the Borrower or any of the
Subsidiaries shall be deemed to have been made under Section 6.04(j), (c)
without duplication of clause (b), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04(j) and (d) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Senior Subordinated Notes Indenture, the
Senior Unsecured Notes Indenture, the Senior Secured First Lien Notes Indenture,
the Senior Secured Second Lien Notes Indenture, the Senior Unsecured Notes
Indenture and any other Indebtedness in excess of $100 million permitted to be
incurred hereunder and all Permitted Refinancing Indebtedness in respect of any
of the foregoing and all Disqualified Stock; provided, further, that at the time
of the initial Investment by the Borrower or any of the Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent. The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, further, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) the Borrower would be in compliance, on a Pro Forma Basis as of the last
day of the most recent fiscal quarter for which financial statements are
available to the Borrower, with Section 6.11 (but only to the extent the
Revolving Facility Credit Exposure then exceeds $15 million), (iv) all
representations and warranties contained herein and

 

-41-



--------------------------------------------------------------------------------

in the Loan Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties have been made on
and as of the date of such Subsidiary Redesignation (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (v) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iv), inclusive. Unrestricted Subsidiaries shall not be subject to the
affirmative or negative covenants, or, except as specified in the definition of
“Subsidiary,” Event of Default provisions contained in this Agreement.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements hereof
and thereof. Except as otherwise expressly provided

 

-42-



--------------------------------------------------------------------------------

herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. [Reserved].

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent. No Default or Event of Default shall arise as a result of any limitation
or threshold set forth in U.S. Dollars in Article VI or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Facility Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Facility Credit Exposure exceeding
such Lender’s Revolving Facility Commitment, (ii) the Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments or (iii) the sum of
the Revolving Facility Credit Exposure and the ABL Facility Credit Exposure
exceeding an aggregate amount of $75,000,000 at any time. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Facility Loans.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that Revolving Facility Loans shall be made by the Revolving Facility
Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Facility Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that an ABR Revolving Facility
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section
2.05(e). Borrowings of more than one Type and under more than one Facility may
be outstanding at the same time; provided, that there shall not at any time be
more than a total of 10 Eurocurrency Borrowings outstanding under the Revolving
Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 12:00
p.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
one Business Day before the date of the proposed Borrowing; provided, that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the

 

-44-



--------------------------------------------------------------------------------

Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower,
for its own benefit or for the benefit of any Subsidiary, may request the
issuance of (x) trade letters of credit in support of trade obligations of the
Borrower and the Subsidiaries incurred in the ordinary course of business (such
letters of credit issued for such purposes, “Trade Letters of Credit”) and (y)
standby letters of credit issued for any other lawful purposes of the Borrower
and the Subsidiaries (other than to support the incurrence of Indebtedness for
borrowed money by the Borrower or any Subsidiary) (such letters of credit issued
for such purposes, “Standby Letters of Credit”) for its own account or for the
account of any Subsidiary in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the date that is 5 Business Days prior to the Revolving Facility
Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower, when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the International Standby Practices shall
apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Trade Letter

 

-45-



--------------------------------------------------------------------------------

of Credit. “Letters of Credit” shall include Trade Letters of Credit and Standby
Letters of Credit; provided that Credit Suisse shall be under no obligation to
issue Trade Letters of Credit. Each of the Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement on the Closing Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
Letter of Credit Request, or identifying the Letter of Credit to be amended or
extended, and specifying the date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
(which may be Dollars or an Alternate Currency) of such Letter of Credit, the
name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit, and such
other information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended or extended only if (and upon issuance, amendment or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension (i) the
Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit, (ii) the
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (iii) no Alternate Currency Letter of Credit shall be issued if,
after giving effect thereto, the aggregate amount of L/C Exposure with respect
to all Alternate Currency Letters of Credit would exceed $30 million.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after the date of the issuance of such Standby Letter of Credit
(or, in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the Revolving Facility Maturity Date; provided, that any
Standby Letter of Credit with one year tenor may provide for automatic extension
thereof for additional one year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)) so long as such
Standby Letter of Credit permits the Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Standby Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued; provided, further, that if
the Issuing Bank and the Administrative Agent each consent in their sole
discretion, the expiration date on any Standby Letter of Credit may extend
beyond the date referred to in clause (ii) above, provided, that (x) if any such
Standby Letter of Credit is outstanding or is issued after the date that is 30
days prior to the Revolving Facility

 

-46-



--------------------------------------------------------------------------------

Maturity Date the Borrower shall provide cash collateral pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to 105% of the face amount of each such
Standby Letter of Credit or provide a back-to-back letter of credit, in form and
substance and from an issuing bank satisfactory to the relevant Issuing Bank on
or prior to the date that is 30 days prior to the Revolving Facility Maturity
Date or, if later, such date of issuance and (y) each Lender’s participation in
any undrawn Letter of Credit that is outstanding on the Revolving Facility
Maturity Date shall terminate on the Revolving Facility Maturity Date. Each
Trade Letter of Credit shall expire on the earlier of (x) 180 days after such
Trade Letter of Credit’s date of issuance or (y) the date that is five Business
Days prior to the Revolving Facility Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (calculated, in the case of any
Alternate Currency Letter of Credit, based on the Dollar Equivalent thereof).
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the next Business Day after the Borrower receives notice under paragraph (g)
of this Section of such L/C Disbursement, together with accrued interest thereon
from the date of such L/C Disbursement at the rate applicable to ABR Loans;
provided, that the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Facility Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Facility Borrowing. If
the Borrower fails to reimburse any L/C Disbursement when

 

-47-



--------------------------------------------------------------------------------

due, then the Administrative Agent shall promptly notify the applicable Issuing
Bank and each other Revolving Facility Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof and, in
the case of a Revolving Facility Lender, such Lender’s Revolving Facility
Percentage thereof. Promptly following receipt of such notice, each Revolving
Facility Lender shall pay to the Administrative Agent in Dollars its Revolving
Facility Percentage of the payment then due from the Borrower in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a decision of a court of competent jurisdiction to have been caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised

 

-48-



--------------------------------------------------------------------------------

care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and/or the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Facility Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each

 

-49-



--------------------------------------------------------------------------------

case, following the date on which the Borrower receives notice from the
Administrative Agent (or, if the maturity of the Loans has been accelerated, the
Required Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with or at the direction of
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Facility Lenders, an amount in cash in Dollars equal to
the Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon; provided, that upon the occurrence of any Event of Default with respect
to the Borrower described in clause (h) or (i) of Section 7.01, the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind. Each such deposit pursuant to this paragraph shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Borrower, in each case, in
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Revolving L/C Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of the Required
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Revolving Facility Lender (in addition to
Credit Suisse) that may agree (in its sole discretion) to act in such capacity
and is reasonably satisfactory to the Administrative Agent as an Issuing
Bank. Each such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes. The Borrower can, in its sole discretion, request the issuance
of a Letter of Credit from any Issuing Bank.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension

 

-50-



--------------------------------------------------------------------------------

would not be in conformity with the requirements of this Agreement, (B) on each
Business Day on which such Issuing Bank makes any L/C Disbursement, the date of
such L/C Disbursement and the amount of such L/C Disbursement and (C) on any
other Business Day, such other information with respect to the outstanding
Letters of Credit issued by such Issuing Bank as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent. Upon request from
time to time by any Revolving Facility Lender, the Administrative Agent shall
provide information with respect to the current amount of Letters of Credit
outstanding.

(m) L/C Rebalancings. Upon notification by the Borrower to the Administrative
Agent pursuant to Section 2.11(b) of the ABL Credit Agreement of an ABL
Revolving L/C Rebalancing, the Administrative Agent shall advise the Revolving
Facility Lenders of such ABL Revolving L/C Rebalancing. Any ABL Revolving L/C
Rebalancing shall not require any further action other than the notice by the
Administrative Agent to the Issuer of such ABL Revolving L/C Rebalancing, and
letters of credit formerly outstanding under the ABL Credit Agreement shall to
the extent of such ABL L/C Rebalancing Amount be Letters of Credit hereunder and
shall no longer be ABL Letters of Credit.

(n) L/C Shifting. If after giving effect to a prepayment under Section 2.11(b),
the ABL Available Credit continues to exceed the current ABL Facility Credit
Exposure, the Letters of Credit outstanding hereunder shall be deemed to be
Letters of Credit outstanding under the ABL Credit Agreement to the extent of
such excess in accordance with Section 2.05(m) of the ABL Credit Agreement, and
shall to such extent no longer be Letters of Credit issued hereunder.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request; provided, that ABR Revolving Loans made to finance the
reimbursement of an L/C Disbursement and reimbursements as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds

 

-51-



--------------------------------------------------------------------------------

Rate and (B) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans at such time. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

-52-



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments) and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date with respect to the Revolving Facility Loans of
such Lender.

 

-53-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. ABL Rebalancing Borrowings, ABL Revolving L/C Rebalancings,
Existing Revolver Rebalancing Borrowings, and Existing Revolver L/C Rebalancings
may be effected by the Administrative Agent by recording in the accounts without
the necessity of any funding (or any action in respect of a Letter of Credit) by
such Lender to the extent that such Lender, by virtue of its holdings or
participations in the Existing Revolving Credit Agreement and this Agreement,
would result in such Lender receiving an equal amount of the proceeds of such
Loan as such Lender would have otherwise funded or an equal participation in
such Letter of Credit.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Repayment of Revolving Facility Loans.

(a) [Reserved].

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) [Reserved].

 

-54-



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Revolving Facility Loans, the Borrower shall
select the Borrowing or Borrowings under the Revolving Facility to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and (ii)
in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing in the case of
the Revolving Facility shall be applied to the Revolving Facility Loans included
in the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Credit Exposures of the Revolving Facility Lenders at the time of such
repayment). Repayments of Eurocurrency Borrowings shall be accompanied by
accrued interest on the amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Facilities; provided that no prepayment
of Revolving Facility Loans shall be permitted unless the outstanding amount of
Letters of Credit and Revolving Facility Loans is zero.

(b) To the extent that the ABL Available Credit exceeds the current ABL Credit
Exposure as of the last Business Day of any calendar month, the Borrower shall
promptly borrow under the ABL Facility and use the net proceeds of such
borrowing to pay down the principal amount of Revolving Facility Loans under
this Agreement (net of LIBOR breakage costs and other transaction costs).

(c) If at any time the sum of the Revolving Facility Credit Exposure and the
outstanding principal balance and any letter of credit exposure under the ABL
Facility exceeds an aggregate amount of $75,000,000 at any time, the Borrower
shall (i) first, immediately prepay Revolving Facility Borrowings to the extent
of such excess, and (ii) second, immediately thereafter prepay ABL Facility
Borrowings to eliminate any remaining excess.

(d) In the event and on such occasion that the total Revolving Facility Credit
Exposure exceeds the total Revolving Facility Commitments, the Borrower shall
prepay Revolving Facility Borrowings. In the event and on such occasion that the
total Revolving Facility Credit Exposure exceeds the total Revolving Facility
Commitments, the Borrower shall prepay Revolving Facility Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.

(e) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrower shall deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j) in an amount
equal to such excess.

 

-55-



--------------------------------------------------------------------------------

(f) [Reserved].

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure exceeds the total
Revolving Facility Commitments, (ii) the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit or (iii) the Revolving L/C Exposure with respect to
all Alternate Currency Letters of Credit exceeds $30 million, the Borrower shall
within 5 days of such Revaluation Date (A) prepay Revolving Facility Borrowings
or (B) deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j), in an aggregate amount such that the applicable
exposure does not exceed the applicable commitment, sublimit or amount set forth
above.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of each
March, June, September and December and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein
and thereafter on demand, a facility fee (a “Facility Fee”) on the daily amount
of the difference between (x) $75,000,000 minus (y) the aggregate of the
Revolving Facility Credit Exposure and the outstanding principal balance of
loans and outstanding letter of credit exposure under the ABL Facility for the
preceding quarter (or other period commencing with the Closing Date or ending
with the date on which the last of the Commitments of such Lender shall be
terminated and such Lender’s Revolving Facility Credit Exposure has been reduced
to zero) at a rate equal to the Applicable Facility Fee. All Facility Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days. The Facility Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the last Business Day of each March, June, September and December and on the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Borrowings effective for
each day in such period, it being agreed that, notwithstanding anything to the
contrary in Section 1.04, in calculating the Dollar Equivalent amount of
Alternate Currency Letters of Credit, the Administrative Agent may elect to
employ the Spot Rate determined on the date such L/C Participation Fees are
determined retroactively to each day for which such L/C Participation Fee is
calculated and (ii) to each Issuing Bank, for its own account (x) on the last
Business Day of each March, June, September and December and the date on which
the Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/4 of 1%

 

-56-



--------------------------------------------------------------------------------

per annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable in Dollars on a per
annum basis shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Automatically and for so long as any Event of Default shall have occurred
and be continuing under Section 7.01(b), (c), (h) or (i), or at the election
upon notice of the Administrative Agent or Required Lenders for so long as any
other Event of Default shall have occurred and be continuing, (i) any Loan shall
bear interest at a rate per annum equal to 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount (including, but not limited to, fees to be paid
under the Loan Documents), such amount shall bear interest at a rate per annum
equal to 2% plus the rate applicable to Loans as provided in paragraph (a) of
this Section.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments; provided, that
(x) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (y) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual

 

-57-



--------------------------------------------------------------------------------

number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders under the
Revolving Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) subject any Lender or Issuing Bank to any additional Taxes (other than (A)
Indemnified Taxes and Other Taxes indemnified under Section 2.17 and (B)
Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or

 

-58-



--------------------------------------------------------------------------------

Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital and
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower

 

-59-



--------------------------------------------------------------------------------

pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except where required by applicable law. If any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) to the extent the deduction is an account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such Issuing Bank, as applicable, on or with respect to any payment by or on
account of any obligation of such Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

 

-60-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally eligible to do so, at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law, or as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate. In addition, each Lender shall deliver such forms, if
legally eligible to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose).

(f) Without limiting the generality of Section 2.17(e) above:

(A) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which such Foreign Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent or as otherwise required by applicable
law), two executed originals, of whichever of the following is applicable: (i)
duly completed Internal Revenue Service Form W-8BEN or W-8BENE, as applicable
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit F to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BENE, as
applicable (or any subsequent versions thereof or successors thereto), (iv) to
the extent a Foreign Lender is not the beneficial owner, duly completed Internal
Revenue Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and additional Form W-8IMYs) as may be
required, provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the benefits of
the exemption for portfolio interest, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F on behalf of each
such direct and indirect partner, or (v) any other form prescribed by applicable
law as a basis for claiming exemption

 

-61-



--------------------------------------------------------------------------------

from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(B) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(C) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two executed originals of Internal Revenue Service Form
W 9 (or any subsequent versions thereof or successors thereto) on or before the
date such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender.

(D) Notwithstanding any other provision of this Section 2.17, a Lender shall not
be required to deliver any form pursuant to this paragraph that such Lender is
not legally eligible to deliver.

(g) If the Administrative Agent, Issuing Bank, or Lender has received a refund
(in cash or as an offset against other Taxes payable) of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out of pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent, such Issuing Bank or Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Issuing Bank or such
Lender in the event the Administrative Agent, such Issuing Bank or such Lender
is required to repay such refund to such Governmental Authority. This Section
2.17 shall not be construed to require the Administrative Agent, any Issuing
Bank or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems in good faith to be confidential) to the
Loan Parties or any other person.

 

-62-



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, then unless otherwise provided with respect to such payment, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under the Loan Documents shall be
made in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied pursuant to Section 5.02 of the
Collateral Agreement.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or (in the case of a Revolving Facility Lender)
participations in L/C Disbursements resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Facility Loans
and (in the case of a Revolving Facility Lender) participations in L/C
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in Revolving Facility Loans and (in the
case of a Revolving Facility Lender) participations in L/C Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Facility
Loans and participations in (in the case of a Revolving Facility Lender) L/C
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price

 

-63-



--------------------------------------------------------------------------------

restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in (in the case of a Revolving Facility Lender) L/C Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph (c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), or, in the case of any Revolving
Facility Lender, Section 2.05(d) or (e), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-64-



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, or is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the ABL Credit
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan and the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made with respect to
Indemnified Taxes pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such Non
Consenting Lender by deeming such Non Consenting Lender to have assigned its
Loans, and its Commitments hereunder and under the ABL Credit Agreement to one
or more assignees reasonably acceptable to the Administrative Agent and the
Issuing Bank; provided, that: (a) all Obligations of the Borrower owing to such
Non Consenting Lender being replaced shall be paid in full to such Non
Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such Non-Consenting Lender does not comply with Section 9.04 within three
Business Days after Borrower’s request, compliance with Section 9.04 shall not
be required to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue

 

-65-



--------------------------------------------------------------------------------

Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency Borrowings shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings without reference to
clause (c) of the ABR definition, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.21. [Reserved].

SECTION 2.22. Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to cash
collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in a manner consistent with Section 2.05(j) except that such
cash collateral shall only be held in respect of the Fronting Exposure with
respect to such Defaulting Lender, fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in a manner consistent with Section 2.05(j) except
that such cash collateral shall only be held in respect of the Fronting Exposure
with respect to such Defaulting Lender, sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such

 

-66-



--------------------------------------------------------------------------------

Defaulting Lender’s breach of its obligations under this Agreement, seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Facility Fee on the unutilized portion of its Revolving Facility Commitment for
any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided cash collateral.

(C) With respect to any Facility Fee or L/C Participation Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Lender that is not a Defaulting Lender (a “Non-Defaulting
Lender”) that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letters of
Credit that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.01 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law cash collateralize the
Issuing Banks’ Fronting Exposure in a manner consistent with the procedures set
forth in Section 2.05(j) except that such cash collateral shall only be held in
respect of such Fronting Exposure.

 

-67-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Facility Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
with respect to such Defaulting Lender after giving effect thereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that (as of the date of such
Credit Event, which shall, in the case of a Credit Event on the Closing Date be
deemed to be after the effectiveness of the Exchange Transactions):

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Borrower Qualified IPO), the Borrower and each of the
Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or in any
foreign jurisdiction where an equivalent status exists, enjoys the equivalent
status under the laws of such foreign jurisdiction of organization outside of
the United States) under the laws of the jurisdiction of its organization, (b)
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

 

-68-



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The execution, delivery and performance by Holdings
(prior to a Borrower Qualified IPO), the Borrower and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
3.02(b), would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings (prior to a Borrower Qualified IPO), the Borrower or any
such Subsidiary Loan Party, other than the Liens created by the Loan Documents
and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with this Agreement, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) filings and investigation
or remediation activities which may be required under Environmental Laws, (e)
such as have been made or obtained and are in full force and effect, (f) such
actions, consents and approvals the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect and (g)
filings or other actions listed on Schedule 3.04.

 

-69-



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements. The audited consolidated balance sheet of
the Borrower and its subsidiaries as at January 30, 2016, and the related
audited consolidated statements of income and cash flows for such fiscal year,
reported on by and accompanied by a report from the Loan Parties’ independent
auditors, copies of which have heretofore been furnished to each Lender, present
fairly in all material respects the consolidated financial position of the
Borrower as at such date and the consolidated results of operations and cash
flows of the Borrower for the fiscal year then ended.

SECTION 3.06. No Material Adverse Effect. Since January 30, 2016, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Holdings, the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
business of the Borrower, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

 

-70-



--------------------------------------------------------------------------------

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings other
than Immaterial Subsidiaries and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of
Holdings or as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Holdings (prior to a Borrower Qualified IPO) or the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
the Subsidiaries or any business, property or rights of any such person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings (prior to a Borrower Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate), any law, rule or regulation (including any zoning,
building, ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of Holdings (prior to a Borrower Qualified IPO), the Borrower and the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

-71-



--------------------------------------------------------------------------------

SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit, for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions).

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all federal, state, local
and non U.S. Tax returns required to have been filed by it and each such Tax
return is true and correct;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), except for Taxes, which if
not paid or adequately provided for, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements. All written information (other than
estimates and information of a general economic nature or general industry
nature) concerning Holdings, the Borrower, the Subsidiaries, the Exchange
Transactions and any other transactions contemplated hereby or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Exchange Transactions or the other transactions contemplated hereby, when taken
as a whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

 

-72-



--------------------------------------------------------------------------------

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code; (ii)
no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $15.0
million and the aggregate amount of Unfunded Pension Liabilities for all Plans
is not in excess of $15.0 million; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of Holdings, the Borrower or the
Subsidiaries has engaged in a “prohibited transaction” (as defined in Section
406 of ERISA and Code Section 4975) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject Holdings,
the Borrower or any Subsidiary to tax; and (vi) none of the Borrower, Holdings,
the Subsidiaries and the ERISA Affiliates (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated (or, after the effectiveness of Title II of the Pension Act, that it
is in endangered or critical status, or is reasonably expected to be in
endangered or critical status, within the meaning of Section 305 of ERISA) or
(B) has incurred or is reasonably expected to incur any withdrawal liability to
any Multiemployer Plan.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that could result in liability to Holdings, the Borrower,
any Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of Holdings, the Borrower, any
Subsidiaries or the ERISA Affiliates has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, that
would reasonably be expected to result in liability to the Borrower, any
Subsidiaries or the ERISA Affiliates in excess of $15.0 million, nor has any
Plan of Holdings, the Borrower, any Subsidiaries or the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of the Borrower, any Subsidiaries or
the ERISA Affiliates that has or would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the

 

-73-



--------------------------------------------------------------------------------

aggregate, a Material Adverse Effect: (i) no written notice has been received by
the Borrower or any of the Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of the Subsidiaries, (ii)
each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is in compliance with the terms of such
permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of the Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of the Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of the Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of the
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents. The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent (or a
designated bailee), and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property (as defined in the
Collateral Agreement)), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9 315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except for Permitted Liens).

SECTION 3.18. Location of Real Property and Leased Premises.

(a) Schedule 3.18 correctly identifies, in all material respects, as of the
Closing Date all material Real Property owned in fee by the Borrower or any of
its Subsidiaries. As of the Closing Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the Real Property set forth as being
owned by them on such Schedule.

(b) As of the Closing Date, Holdings, the Borrower and the Subsidiary Loan
Parties have in all material respects valid leases in all Real Property being
leased by them.

 

-74-



--------------------------------------------------------------------------------

SECTION 3.19. [Reserved].

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Borrower Qualified IPO), the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for which any claim may be made
against Holdings (prior to a Borrower Qualified IPO), the Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Holdings
(prior to a Borrower Qualified IPO), the Borrower or such Subsidiary to the
extent required by GAAP.

SECTION 3.21. Insurance. As of the Closing Date, all material insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries is in
full force and effect.

SECTION 3.22. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.23. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of the Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrower, the Borrower and the
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

SECTION 3.24. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the Senior Subordinated Notes Indenture and under the documentation
governing any other subordinated Indebtedness permitted to be incurred hereunder
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any other Indebtedness permitted to be incurred hereunder constituting
subordinated Indebtedness.

SECTION 3.25. Anti-Money Laundering and Economic Sanctions Laws. Except as could
not reasonably be expected to have a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries or its Affiliates and none of the respective officers,
directors or agents of such Loan Party, Subsidiary or Affiliate has violated or
is in violation of any applicable Anti-Money Laundering Laws. No Loan Party nor
any of its Subsidiaries or its Affiliates nor

 

-75-



--------------------------------------------------------------------------------

any director, officer, employee, agent, Affiliate or representative of such Loan
Party or Subsidiary (each, a “Specified Person”) is an individual or entity
currently the subject of any sanctions administered or enforced by OFAC, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor is any Loan
Party or any of its Subsidiaries or its Affiliates located, organized or
resident in a country or territory that is the subject of Sanctions.

No Specified Person will use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding, is an Embargoed Person.

Except to the extent conducted in accordance with applicable Law, no Loan Party,
nor any of its Subsidiaries and Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Sanctions or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

Except as otherwise disclosed in Schedule 3.25, to the Borrower’s knowledge,
within the past five years, each of the Loan Parties and its Subsidiaries is in
compliance in all material respects with and has not committed any material
violation of applicable law or regulation, permit, order or other decision or
requirement having the force or effect of law or regulation of any governmental
entity concerning the importation of products, the exportation or re-exportation
of products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, including, as applicable, the Tariff Act of 1930, as amended, and
other laws, regulations and programs administered or enforced by U.S. Customs
and Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the President regarding embargoes and restrictions on
transactions with designated entities, the embargoes and restrictions
administered by the U.S. Office of Foreign Assets Control, the anti-boycott laws
administered by the U.S. Department of Commerce and the anti-boycott laws
administered by the U.S. Department of the Treasury.

SECTION 3.26. FCPA. None of Holdings, the Borrower and its Subsidiaries nor any
director, officer, agent, employee or Affiliate of such Loan Party or Subsidiary
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value,

 

-76-



--------------------------------------------------------------------------------

directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office in contravention of the FCPA or any other
applicable anti-corruption laws. Holdings, the Borrower, and its Subsidiaries
and their respective Affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and the FCPA and will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction of the
following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, at the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.

Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, each such Borrowing and each issuance, amendment, extension or
renewal of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.

 

-77-



--------------------------------------------------------------------------------

SECTION 4.02. First Credit Event. The Amendment No. 3 Effective Date and the
Second Restatement Effective Date shall have occurred.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise expressly permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution, except that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties and Domestic Subsidiaries
may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co loss payee on property and casualty policies and as an additional
insured on liability policies.

 

-78-



--------------------------------------------------------------------------------

(b) If any improvements located on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither the Administrative Agent, the Lenders, the Issuing Bank nor their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of the Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of the
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax so long as (a)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and (b) Holdings, the Borrower or the affected Subsidiary, as
applicable, shall have set aside on its books reserves in accordance with GAAP
with respect thereto.

 

-79-



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending February 2, 2008), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and, starting with the
fiscal year ending February 2, 2008, setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified as
to scope of audit or as to the status of the Borrower or any Material Subsidiary
as a going concern) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to exceptions consistent with the presentation of
financial information contained in the Notes Offering Memorandum (it being
understood that the filing with the Securities and Exchange Commission of annual
reports on Form 10 K of the Borrower and its consolidated Subsidiaries, or
delivery by the Borrower of such reports to the Administrative Agent, shall
satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10 Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes, and to
exceptions consistent with the presentation of financial information contained
in the Notes Offering Memorandum (it being understood that the filing with the
Securities and Exchange Commission of quarterly reports on Form 10 Q of the
Borrower and its consolidated Subsidiaries, or delivery by the Borrower of such
reports to the Administrative Agent, shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)

 

-80-



--------------------------------------------------------------------------------

certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail demonstrating compliance
with the Financial Performance Covenant as of the end of the applicable fiscal
period, (y) certifying a list of names of all Unrestricted Subsidiaries and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary
and (z) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

(e) within 120 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(e);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

(h) in the event that Holdings or a Parent Entity is not engaged in any business
or activity, and does not own any assets or have other liabilities, other than
those incidental to its ownership directly or indirectly of the Equity Interests
of the Borrower

 

-81-



--------------------------------------------------------------------------------

and the incurrence of Indebtedness for borrowed money (and, without limitation
on the foregoing, does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries and any direct or indirect parent companies of the
Borrower that are not engaged in any other business or activity and do not hold
any other assets or have any liabilities except as indicated above) such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
will satisfy the requirements of such paragraphs;

(i) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by the Borrower, a Subsidiary or
any ERISA Affiliate, concerning an ERISA Event; and (iv) with respect to any
employee benefit pension plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States, any available annual
reports, actuarial valuation reports or notices from plan sponsors or any
governmental entity with respect to such plans;

(j) promptly following any request therefore by the Administrative Agent, on and
after the effectiveness of Title V of the Pension Act, copies of (i) any
documents described in Section 101(k)(1) of ERISA that Holdings, the Borrower, a
Subsidiary or any ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Holdings, the Borrower, a Subsidiary or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided that if Holdings, the Borrower,
a Subsidiary or any of its ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
Holdings, the Borrower, a Subsidiary or its ERISA Affiliates shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(k) within 30 days after the end of each fiscal month of the Borrower
(commencing with fiscal September 2016) , (i) an unaudited consolidated
statement of operations of the Borrower and the Subsidiaries setting forth the
consolidated results of its operations during such fiscal month and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in a format consistent with the Borrower’s most recent
quarterly report on Form 10-Q and which consolidated statement of operations
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal quarter-end and year-end audit
adjustments and the absence of footnotes) and (ii) a projected statement of cash
flows for the 13 week period commencing on the day following the last day of the
fiscal month for which financial statements are being delivered pursuant to
subclause (i) above including a description of underlying assumptions with
respect thereto, which projected cash flow statement shall in each case

 

-82-



--------------------------------------------------------------------------------

be accompanied by the statement of a Financial Officer of the Borrower to the
effect that, such projected cash flow statement is based on assumptions believed
by such Financial Officer to be reasonable as of the date of delivery thereof.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of Section
5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving Facility Loans
and request issuance of Letters of Credit solely for general corporate purposes.

 

-83-



--------------------------------------------------------------------------------

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $1.0
million is acquired by the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) will (i) notify the Collateral Agent thereof, (ii) if such
asset is comprised of Real Property, deliver to Collateral Agent an updated
Schedule 1.01B reflecting the addition of such asset, and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (g) below.

(c) As soon as practicable but in no event later than the date of delivery of
financial statements immediately following the acquisition of such Real Property
pursuant to Section 5.04(a) or (b), notify the Collateral Agent of the
acquisition of, grant and cause each of the Subsidiary Loan Parties to grant to
the Collateral Agent security interests and mortgages in such owned Real
Property of the Borrower or any such Subsidiary Loan Parties as are not covered
by the then existing Mortgages, to the extent acquired after the Closing Date
and having a value at the time of acquisition in excess of $5.0 million pursuant
to Mortgages (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens at the time
of perfection thereof, record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional

 

-84-



--------------------------------------------------------------------------------

Mortgages and pay, and cause each such Subsidiary to pay, in full, all Taxes,
fees and other charges payable in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, and a
survey.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date and if such Subsidiary is a Subsidiary Loan
Party, within five Business Days after the date such Subsidiary is formed or
acquired, the Borrower shall notify the Collateral Agent and the Lenders thereof
and, within 20 Business Days after the date such Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph (g)
below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, the Borrower shall notify the Collateral Agent and the
Lenders thereof and, within 20 Business Days after the date such Foreign
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any interests in Real
Property held by the Borrower or any of its Subsidiaries as a lessee under a
lease or that has an individual fair market value in an amount less than $5.0
million, (ii) any vehicle, (iii) perfection of cash, deposit accounts and
securities accounts, (iv) any Equity Interests acquired after the Closing Date
(other than Equity Interests in the Borrower or, in the case of any person which
is a Subsidiary, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, (v)
any assets acquired after the Closing Date, to the extent that, and for so long
as, taking such actions would violate applicable law or an enforceable

 

-85-



--------------------------------------------------------------------------------

contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to Section
6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to which
the Administrative Agent shall reasonably determine that the costs of obtaining
or perfecting such a security interest are excessive in relation to the value of
the security to be afforded thereby; provided, that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (iv) and (v) above.

SECTION 5.11. Reserved.

SECTION 5.12. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on the Saturday closest to January 31, unless prior written
notice of a change is given to the Administrative Agent concurrently with any
required notice to the SEC.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(other than Capital Lease Obligations) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents, the
Senior Unsecured Notes, the Senior Subordinated Notes, the Senior Secured First
Lien Notes, the Senior Secured Second Lien Notes, the ABL Credit Agreement and
any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing

 

-86-



--------------------------------------------------------------------------------

workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower or Holdings to any Subsidiary and of any
Subsidiary to the Borrower, Holdings or any Subsidiary; provided, that (i)
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to the
Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of the
Borrower or any Subsidiary to any Subsidiary that is not a Subsidiary Loan Party
(the “Subordinated Intercompany Debt”) to the greatest extent permitted by
applicable law (with the Borrower to advise the Administrative Agent in
reasonable detail of any limitations under applicable law), (A) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (B) such Indebtedness (and all interest thereon and
all fees, expenses, and other amounts payable in respect thereof) shall only be
payable in kind;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) [Reserved];

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof; provided, that the amount
of Indebtedness incurred pursuant to this Section 6.01(i), when combined with
the aggregate principal amount of Indebtedness incurred pursuant to (i) Section
6.01(h) and Sections 6.01(i) and 6.01(j) of the ABL Credit Agreement, and (ii)
the Remaining Present Value of outstanding leases permitted under Section 6.03
and Section 6.03 of the ABL Credit Agreement, shall not exceed an aggregate
principal amount equal to $37 million at any time outstanding; and provided,
further, that any lease arrangements that are not (or, if entered into after the
Closing Date, would not have been) Capital Lease Obligations as of the Closing
Date but subsequently

 

-87-



--------------------------------------------------------------------------------

become Capital Lease Obligations whether as a result of (x) any changes in GAAP
or (y) any changes in the terms of such arrangements required in connection with
the ordinary course renewal or extension thereof, shall not constitute Capital
Lease Obligations hereunder or for any other provision of this Agreement;

(j) Capital Lease Obligations or other obligations incurred by the Borrower or
any Subsidiary in respect of any Sale and Lease Back Transaction that is
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed $100 million;

(l) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrower
described in paragraphs (a) and (b) of this Section 6.01, so long as the
Guarantee of the Senior Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof are subordinated substantially on terms as set
forth in the Senior Subordinated Notes Indenture with respect to the Senior
Subordinated Notes, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness or other obligations of the Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (iii) by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(v)), (iv) by any Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary, and (v) by the
Borrower of Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(r) to the
extent such Guarantees are permitted by 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Loan Party under this Section
6.01(l) of any other Indebtedness of a person that is subordinated to other
Indebtedness of such person shall be expressly subordinated to the Obligations
to at least the same extent as the Guarantee of the Senior Subordinated Notes is
under the Senior Subordinated Notes Indenture;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Exchange Transactions and any Permitted Business Acquisition or the disposition
of any business, assets or a Subsidiary not prohibited by this Agreement, other
than Guarantees of Indebtedness incurred by any person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, that the aggregate amount at any time outstanding
under this Section 6.01(m) shall not exceed $5 million;

(n) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

 

-88-



--------------------------------------------------------------------------------

(o) (o) Indebtedness (other than Indebtedness for borrowed money) supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

(p) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(q) Indebtedness in connection with (i) Permitted Receivables Financings, (ii)
the Existing European Revolving Credit Agreement and (iii) Permitted Refinancing
Indebtedness of any of the foregoing clauses (i) and (ii); provided that the
combined aggregate amounts under any such Indebtedness shall not exceed $50
million at any time outstanding; subject, in the case of the Existing European
Revolving Credit Agreement to the condition that any such refinancing
Indebtedness will rank pari passu or junior to the Obligations in all respects;

(r) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(s) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(t) [Reserved];

(u) [Reserved];

(v) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding when
combined with the total amount of any Investments in joint ventures made
pursuant to Section 6.04(cc), of the greater of $10 million or 1.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(w) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(x) [Reserved]; and

(y) all premium (if any, including tender premiums), defeasance costs, interest
(including post petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (y)
above.

 

-89-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (x) and set forth on Schedule 6.02(a) or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
that does not exceed $10 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and (B)
proceeds and products thereof or (y) related to Indebtedness permitted under
Section 6.01(b) secured by Liens as of the Closing Date (and Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) may be secured
by Liens on after-acquired property or assets to the extent otherwise permitted
under this Section 6.02;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Loan Documents securing Obligations in respect of Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a

 

-90-



--------------------------------------------------------------------------------

Lien securing Indebtedness and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder that require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (d) of the definition of the term “Permitted
Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by the
Borrower or any Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) restrictions, survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

-91-



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered pursuant to
Section 5.10 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (i) or
(k) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

-92-



--------------------------------------------------------------------------------

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

(u) other Liens on the Collateral ranking pari passu or junior to the Liens
securing the Obligations; provided that (i) (except in the case of Liens that
are subordinated to the Liens securing the Obligations and that secure
Indebtedness incurred to Refinance the Senior Subordinated Notes or the Senior
Unsecured Notes) after giving effect to any such Lien and the incurrence of
Indebtedness, if any, secured by such Lien (x) the total principal amount of
such Indebtedness (other than the Senior Secured Second Lien Notes and other
Indebtedness secured by Liens that are subordinated to the Liens securing the
Obligations (it being understood that such Liens may be senior in priority to,
or pari passu with, or junior in priority to, Liens securing Indebtedness other
than the Obligations), when aggregated with the principal amount of the Senior
Secured First Lien Notes, the principal amount of Additional Obligations and the
principal amount of ABL Facility Commitments and Revolving Facility Commitments
(provided that the aggregate funded outstanding balance of commitments under
this Agreement and the ABL Credit Agreement shall not exceed $75 million) then
in effect, shall not exceed $1,450 million, or (y) if such total principal
amount is equal to or exceeds $1,450 million, immediately after giving effect to
the incurrence of such Indebtedness, the Total Net Secured Leverage Ratio on a
Pro Forma Basis (but excluding the proceeds of such Indebtedness from
Unrestricted Cash) shall be less than or equal to 3.75 to 1.00, (ii) at the time
of the incurrence of such Lien and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (iii) the Indebtedness or other obligations secured by such Lien are
otherwise permitted by this Agreement; provided, further, that to the extent
such Liens (x) are subordinated to the Liens granted hereunder, the trustee or
agent with respect to such Indebtedness shall have become a party to the Second
Lien Intercreditor Agreement as a “Second Priority Agent” (as defined therein)
or (y) are pari passu to the Liens granted hereunder, the trustee or agent with
respect to such Indebtedness shall have become a party to the First Lien
Intercreditor Agreement and, if applicable, the ABL Intercreditor Agreement, as
a “Collateral Agent” (as defined in such intercreditor agreements);

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

 

-93-



--------------------------------------------------------------------------------

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $30 million of deposits securing Swap Agreements;
and

(ee) [Reserved].

SECTION 6.03. Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP (a “Sale and Lease Back Transaction”); provided,
that (x) the IP Sale and Lease Back Transaction shall be permitted and (y) any
other Sale and Lease Back Transaction shall be permitted (a) with respect to
property owned (i) by the Borrower or any Domestic Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease Back Transaction is
consummated within 270 days of the acquisition of such property or (ii) by any
Foreign Subsidiary regardless of when such property was acquired, and (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease, together with Indebtedness outstanding pursuant to Sections 6.01(i) and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03(b), would not exceed $37 million at any time outstanding.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Exchange Transactions;

(b) (i) Investments by the Borrower, Holdings or any Subsidiary in the Equity
Interests of the Borrower, Holdings or any Subsidiary; (ii) intercompany loans
from the

 

-94-



--------------------------------------------------------------------------------

Borrower, Holdings or any Subsidiary to the Borrower, Holdings or any
Subsidiary; and (iii) Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness otherwise expressly permitted hereunder of the Borrower or any
Subsidiary; provided, that the sum of (A) Investments (valued at the time of the
making thereof and without giving effect to any write downs or write offs
thereof) made after the Closing Date by the Loan Parties pursuant to clause (i)
in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net intercompany
loans made after the Closing Date to Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (ii), plus (C) Guarantees of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), plus (D) any Investments made pursuant to subsection (j) of this
Section shall not exceed an aggregate net amount equal to $8 million (plus any
return of capital actually received by the respective investors in respect of
Investments theretofore made by them pursuant to this paragraph (b)); provided,
further, that (x) intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Borrower and the Subsidiaries and (y) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-overs
or extensions of terms) and made in the ordinary course of business consistent
with past practice shall not be included in calculating the limitation in this
paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5 million and 0.25% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04 in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.01;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is

 

-95-



--------------------------------------------------------------------------------

not increased at any time above the amount of such Investment existing or
committed on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) that, when combined with Investments made
pursuant to subsection (b) of this Section and any Restricted Payments made
pursuant to Section 6.06(e), shall not exceed $8 million (plus any returns of
capital actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j));

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or any of the Subsidiaries as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with, the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

 

-96-



--------------------------------------------------------------------------------

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) [Reserved];

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) [Reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 6.06
for all purposes of this Agreement);

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; and

(cc) Investments in joint ventures not in excess, when combined with the
aggregate amount of any outstanding Indebtedness incurred in connection with
joint ventures pursuant to Section 6.01(v) of the greater of $10 million and
1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof);
provided that if any Investment pursuant to this clause (cc)

 

-97-



--------------------------------------------------------------------------------

is made in any person that is not a Subsidiary of the Borrower at the date of
the making of such Investment and such person becomes a Subsidiary of the
Borrower after such date pursuant to another Investment the amount of which,
when taken together with the amount of the prior Investment, would be permitted
under another provision of this Section 6.04, any Investment in such person
outstanding under this Section 6.04(cc) shall thereafter be deemed to have been
made pursuant to such other provision and shall cease to have been made pursuant
to this clause (cc) for so long as such person continues to be a Subsidiary of
the Borrower.

The amount of Investments that may be made at any time pursuant to Section
6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the election
of the Borrower, be increased by the amount of Investments that could be made at
such time under the other Related Section; provided that the amount of each such
increase in respect of one Related Section shall be treated as having been used
under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division or business unit of any other person, except that this
Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, (i)
the merger, consolidation or amalgamation of any Subsidiary of the Borrower into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary that is a Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or a Subsidiary Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Subsidiary Loan Party into or with any other
Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of the Subsidiaries shall have complied with the requirements
of Section 5.10;

 

-98-



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(h);

(d) transfers by any Loan Party of Equity Interests in a “first tier” Foreign
Subsidiary or “first tier” Qualified CFC Holding Company to a “first tier”
Foreign Subsidiary or “first tier” Qualified CFC Holding Company; provided, that
(i) if the Equity Interests of the transferee have not already been pledged
pursuant to a Foreign Pledge Agreement, the pledge of the Equity Interests of
such “first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding
Company shall be made in accordance with Section 5.10(e) hereof and (ii) the
pledge of any Equity Interests so transferred shall be released by the
Collateral Agent upon the consummation of such transfer;

(e) Sale and Lease Back Transactions permitted by Section 6.03;

(f) Investments permitted by Section 6.04, Permitted Liens, Restricted Payments
permitted by Section 6.06;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (h) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets, sold, transferred,
leased or otherwise disposed of in reliance under this paragraph (h) shall not
exceed, in any fiscal year of the Borrower, $10 million and (ii) no Default or
Event of Default exists or would result therefrom; and provided, further, that
the proceeds of any bulk sales of Inventory (which, for the avoidance of doubt,
shall not include sales of Inventory in connection with any individual store
location closures) not in the ordinary course of business shall be applied (x)
first, to repay the outstanding principal balance of the Existing Revolving
Credit Facility, and (y) second, to the extent of any such proceeds remaining,
repay the outstanding principal balance of any ABL Facility Borrowings, in each
case (with any such repayment permanently reducing the ABL Facility Commitment
and the Revolving Facility Commitments by the amount of such prepayment, i.e., a
$5 million repayment would reduce the ABL Facility Commitment by $5 million and
the Revolving Facility Commitment by $5 million);

(i) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the

 

-99-



--------------------------------------------------------------------------------

surviving or resulting entity shall be a Subsidiary Loan Party that is a Wholly
Owned Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or
resulting entity shall be a Wholly Owned Subsidiary;

(j) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(k) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(l) Permitted Business Acquisitions and purchases of assets useful in the
business of the Borrower and its Subsidiaries made within 18 months following
any Asset Sale in an amount not to exceed the proceeds from such Asset Sale;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) [Reserved]; and

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition; provided, that the net investment in the Equity Interests of the
Subsidiary would be permitted by Section 6.04 if made on the date of such
disposition.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this Section
6.05 (other than sales, transfers, leases, licenses or other dispositions to
Loan Parties pursuant to paragraph (c) hereof) unless such disposition is for
fair market value, and (ii) no sale, transfer or other disposition of assets
shall be permitted by paragraph (a) or (e) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that the provisions
of clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value of less than $10
million or to other transactions involving assets with a fair market value of
not more than $25 million in the aggregate for all such transactions during the
term of this Agreement. To the extent any Collateral is disposed of in a
transaction expressly permitted by this Section 6.05 to any person other than
Holdings, the Borrower or any Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
shall take, and shall be authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests

 

-100-



--------------------------------------------------------------------------------

(other than Disqualified Stock) of the person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any of its
Equity Interests or set aside any amount for any such purpose (other than
through the issuance of additional Equity Interests (other than Disqualified
Stock) of the person redeeming, purchasing, retiring or acquiring such shares)
(the foregoing, “Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under Section
6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of (i)
overhead, legal, accounting and other professional fees and expenses of Holdings
or any Parent Entity, (ii) fees and expenses related to any public offering or
private placement of debt or equity securities of Holdings or any Parent Entity
whether or not consummated, (iii) franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its (or any
Parent Entity’s indirect) ownership of the Borrower, (iv) payments permitted by
Section 6.07(b), and (v) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of clauses (i), (ii) and (iii),
the amount of such Restricted Payments shall not exceed the portion of any
amounts referred to in such clauses (i), (ii) and (iii) that are allocable to
the Borrower and its Subsidiaries (which shall be 100% for so long as Holdings
or such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings, or another Parent Entity) and (y) the
Borrower may make Restricted Payments to any direct or indirect parent company
of the Borrower that files a consolidated U.S. federal tax return that includes
the Borrower and any of its Subsidiaries, in each case in an amount not to
exceed the amount that the Borrower and such Subsidiaries would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if the Borrower and such Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this paragraph (c) shall not exceed in any fiscal year $10 million, plus

 

-101-



--------------------------------------------------------------------------------

(x) the amount of net proceeds contributed to the Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity of Holdings to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements, and (y) the amount of net proceeds of any key man life
insurance policies received during such calendar year; and provided, further,
that cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of Holdings, any Parent Entity, the Borrower or the
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) So long as no Event of Default is continuing and, as of the last day of the
most recent fiscal quarter and after giving effect to such Restricted Payment,
the Total Net Secured Leverage Ratio does not exceed 6.75 to 1.00, the Borrower
and Holdings may make Restricted Payments in an aggregate amount, together with
any Investments made pursuant 6.04(j), not to exceed $6 million;

(f) the Borrower may make Restricted Payments on or following the Closing Date
necessary to effect the transactions contemplated by the Exchange Transaction
Documents;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments in an
amount equal to 6.0% per annum of the net proceeds received by or contributed to
the Borrower from any public offering of Equity Interests of the Borrower,
Holdings or any Parent Entity;

(i) [Reserved]; and

(j) the Borrower may make any payment otherwise permitted under Section
6.07(b)(xiv) to the extent such payment is considered a Restricted Payment.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings (prior to a Borrower Qualified IPO) or the
Borrower in a transaction involving aggregate consideration in excess of $5
million, unless such transaction is (i) otherwise permitted (or

 

-102-



--------------------------------------------------------------------------------

required) under this Agreement or (ii) upon terms no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with Section
6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and the Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Exchange Transaction Documents and permitted
transactions, agreements and arrangements in existence on or following the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

 

-103-



--------------------------------------------------------------------------------

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the transactions contemplated by the Exchange
Transaction Documents,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $6.0 million and 2.0% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2.0% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) so
long as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates (the “Fund Termination
Fee”); provided, that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,

 

-104-



--------------------------------------------------------------------------------

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) following a Borrower Qualified IPO, the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower to the management of
the Borrower or any Subsidiary,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Receivables Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of (x)
Section 6.04(b) and Section 6.05(b) (other than Section 6.05(b)(v)) or (y)
Section 6.05(d), or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or

 

-105-



--------------------------------------------------------------------------------

activity that is reasonably similar or complementary thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, and in the
case of a Special Purpose Receivables Subsidiary, Permitted Receivables
Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries or the Merger Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of the
foregoing or any preferred Equity Interests or any Disqualified Stock (“Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01(k) or (q) (other than Refinancings of Junior Financing in exchange
for or with the proceeds of Additional Obligations), (B) payments of regularly
scheduled interest, and, to the extent this Agreement is then in effect,
principal on the scheduled maturity date of any Junior Financing, (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Borrower by Holdings from the issuance, sale or
exchange by Holdings (or any direct or indirect parent of Holdings) of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any of its direct or
indirect parents; and (E) any such payment, redemption, repurchase, defeasance,
acquisition or retirement or other distribution in respect of the Senior
Subordinated Notes, or any Refinancing thereof, in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition, retirement or other distribution, except in respect of
Senior Subordinated Notes held by the Borrower or its Affiliates; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.

 

-106-



--------------------------------------------------------------------------------

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) the granting of Liens by the Borrower or such
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Senior Subordinated Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(j) or 6.01(q) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Subordinated Note
Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

-107-



--------------------------------------------------------------------------------

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Qualified CFC Holding Companies. Permit any Qualified CFC Holding
Company to (a) create, incur or assume any Indebtedness or other liability, or
create, incur, assume or suffer to exist any Lien on, or sell, transfer or
otherwise dispose of, other than in a transaction permitted under Section 6.05,
any of the Equity Interests of a Foreign Subsidiary held by such Qualified CFC
Holding Company, or any other assets, or (b) engage in any business or activity
or acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Borrower and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.

SECTION 6.11. Total Net Secured Leverage Ratio. Permit the Total Net Secured
Leverage Ratio to exceed the Required Maintenance Level (as defined below) as of
(i) the last day of any fiscal quarter when the Revolving Facility Credit
Exposure outstanding exceeds $15 million as of such day, and (ii) on the date of
any Borrowing or issuance, amendment, extension or renewal of a Letter of
Credit, other than an ABL Revolving Borrowing or an ABL Revolving L/C
Rebalancing (each such date hereinafter being referred to as an “Interim Testing
Date”) if, after giving effect thereto the Revolving Facility Credit Exposure
outstanding shall exceed $15 million; provided, however, that in the case of
clause (ii), the Total

 

-108-



--------------------------------------------------------------------------------

Net Secured Leverage Ratio shall be calculated as of the last day of the most
recent fiscal quarter for which financial statements have been or were required
to be delivered pursuant to Section 5.04(a) or (b) on or prior to such Interim
Testing Date but for purposes of such calculation the amount of Senior Secured
Debt as of the last day of such fiscal quarter shall be adjusted by removing all
Revolving Facility Credit Exposure outstanding at such last day of such fiscal
quarter (to the extent otherwise included in Senior Secured Debt as of the last
day of such fiscal quarter) and adding in the Revolving Facility Credit Exposure
outstanding on such Interim Testing Date (after giving effect to any Borrowing
on such Interim Testing Date) to the extent such Revolving Facility Credit
Exposure would otherwise be included in Senior Secured Debt as of such date. For
the avoidance of doubt, in the case of clause (ii), the Total Net Secured
Leverage Ratio shall be calculated without including any proceeds of any
Borrowing on the applicable Interim Testing Date in Unrestricted Cash.

For purposes of this Section 6.11, “Required Maintenance Level” shall mean, on
the last day of any fiscal quarter of the Borrower, the level set forth opposite
such fiscal quarter in the table set forth below:

 

Fiscal Quarter    Required Maintenance Level

Fiscal quarters prior to the first fiscal quarter of 2018

   8.95 to 1.00

Fiscal quarters commencing with the first fiscal quarter of 2018

   8.00 to 1.00

For the avoidance of doubt, the Administrative Agent and the Lenders confirm
that any failure to comply with the Required Maintenance Level as in effect
prior to the Third Amendment Effective Date has been waived.

SECTION 6.12. Fixed Charge Coverage Ratio. Permit the Fixed Coverage Ratio to be
less than 1.00:1.00 as of (i) the last day of any fiscal quarter when the
Revolving Facility Credit Exposure outstanding exceeds $15 million as of such
day, and (ii) on the date of any Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit (other than an ABL Rebalancing Borrowing or an ABL
Revolving L/C Rebalancing) if, after giving effect thereto the Revolving
Facility Credit Exposure outstanding shall exceed $15 million.

ARTICLE VI A

Holdings Covenants

Holdings (prior to a Borrower Qualified IPO) covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and

 

-109-



--------------------------------------------------------------------------------

until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn or paid thereunder have been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, (a)
Holdings will not create, incur, assume or permit to exist any Lien (other than
Liens of a type described in Section 6.02(d), (e) or (k)) on any of the Equity
Interests issued by the Borrower other than the Liens created under the Loan
Documents, (b) Holdings shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided,
that so long as no Default exists or would result therefrom, Holdings may merge
with any other person and (c) Holdings shall at all times own directly 100% of
the Equity Interests of the Borrower and shall not sell, transfer or otherwise
dispose of the Equity Interests in the Borrower and (d) Holdings will maintain
its passive holding company status.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a), 5.05(a) or 5.08 or in Article VI or
Article VIA;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of (i) any covenant, condition or agreement
contained in Section 5.05 (l), (m) or (n), and such default shall continue
unremedied for a period of 3 days, or (ii) any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) and clause (i) above) and such default shall continue unremedied for
a period of 30 days (or 60 days if such default results solely from a Foreign
Subsidiary’s failure to duly observe or perform any such covenant, condition or
agreement) after notice thereof from the Administrative Agent to the Borrower;

 

-110-



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf
shall cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity as a result of an event of default thereunder; or (ii) the Borrower or
any of the Subsidiaries shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided, that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; and provided, further, that, in the absence of
an exercise of remedies, this clause (f) shall not apply to a default under the
Existing European Revolving Credit Agreement for as long as a forbearance
agreement between the borrower and lender thereunder regarding such default and
prohibiting the exercise of remedies is in effect;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (prior to a Borrower Qualified IPO), the Borrower or any of
the Subsidiaries, or of a substantial part of the property or assets of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or (iii) the winding up or liquidation of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or for a substantial part of the property or assets
of Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary,
(iv) file an answer admitting

 

-111-



--------------------------------------------------------------------------------

the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to pay one or more final judgments aggregating in excess of $5
million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings (prior to a Borrower Qualified IPO), the Borrower or any
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA (or, after the effectiveness
of Title II of the Pension Act, that it is in endangered or critical status,
within the meaning of Section 305 of ERISA) or (v) Holdings (prior to a Borrower
Qualified IPO), the Borrower or any Subsidiary or any ERISA Affiliate shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings (prior to a Borrower Qualified IPO), the
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings
(prior to a Borrower Qualified IPO), the Borrower and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by
Holdings (prior to a Borrower Qualified IPO), the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and

 

-112-



--------------------------------------------------------------------------------

effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings (prior to a Borrower Qualified IPO) or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations; or

(m) (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indentures or under any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes, or (ii)
the subordination provisions thereunder shall be invalidated or otherwise cease,
or shall be asserted in writing by Holdings, the Borrower or any Subsidiary Loan
Party to be invalid or to cease to be legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their terms;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Performance Covenant as of the last day of any fiscal quarter, then
from the first day of such fiscal quarter until the expiration of the 10th day
subsequent to the date the certificate calculating such Financial Performance
Covenant for such fiscal quarter is required to be delivered pursuant to Section
5.04(c), any Parent Entity and/or Holdings shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of any Parent Entity and/or Holdings and, in each case, to
contribute any such cash, or other cash on the balance sheet of Holdings on or
prior to the closing of the Exchange Transactions, up to $11.5 million, to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of such cash as a contribution to the common equity of the
Borrower (the “Cure Amount”) pursuant to the exercise by any Parent Entity
and/or Holdings of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided, that, (i) there shall be no more than
five exercises of the Cure Right in the aggregate and in each
four-fiscal-quarter period there shall at least two fiscal quarters in which the
Cure Right is not exercised, (ii) for purposes of this Section 7.03, except in
the case of cash on the balance sheet of Holdings on or prior to the closing of
the Exchange Transactions, up to $11.5 million, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenant, (iii) there shall be no pro forma reduction in Senior
Secured Debt as a result of any exercise of a Cure Right (including with respect
to the up to $11.5 million contributed from any Parent Entity and/or Holdings to
the capital of the Borrower as described above) and (iv) the Cure Amount shall
not increase any “basket” set forth herein or constitute the basis for any other
exception to any restriction on making Investments, Restricted Payments or
prepayments of Junior Debt. If, after giving effect to the adjustments in this
Section 7.03, the Borrower shall then be in compliance with the requirements of
the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for the purposes of this Agreement.

 

-113-



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States, each of the Lenders and the Issuing Banks hereby grants
to the Administrative Agent any required powers of attorney to execute any
Security Document governed by the laws of such jurisdiction on such Lender’s or
Issuing Bank’s behalf. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

-114-



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and, to the extent such Lender has the requisite
authority, its Affiliates as potential counterparties to Swap Agreements) and
each Issuing Bank (in such capacities and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) hereby appoints and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent (and any Subagents appointed by the Administrative Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the
Administrative Agent) shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the Administrative Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with Section
9.08 hereof, (ii) to release any Guarantor from its obligations under the Loan
Documents if such person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and (iii) to subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(i) and (j). Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial

 

-115-



--------------------------------------------------------------------------------

proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

SECTION 8.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or

 

-116-



--------------------------------------------------------------------------------

provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Bank. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been

 

-117-



--------------------------------------------------------------------------------

filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

-118-



--------------------------------------------------------------------------------

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), in the amount of its pro rata share (based on its aggregate
Revolving Facility Credit Exposure and unused Commitments hereunder; provided,
that the aggregate principal amount of L/C Disbursements owing to any Issuing
Bank shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Credit Exposure) (determined
at the time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of

 

-119-



--------------------------------------------------------------------------------

such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders and the Issuing
Bank, appoint a successor agent which shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.10. [Reserved].

SECTION 8.11. Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” in this Section 8.11 shall include any Issuing Bank.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

-120-



--------------------------------------------------------------------------------

(i) if to any Loan Party, the Administrative Agent or the Issuing Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such Section
9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for

 

-121-



--------------------------------------------------------------------------------

such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been
terminated. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment
in full of the principal and interest hereunder, the expiration of the Letters
of Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) except
in connection with the addition of one or more Domestic Subsidiaries as a joint
and several co-borrower hereunder, and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (d) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than the Borrower or any of its
Affiliates

 

-122-



--------------------------------------------------------------------------------

(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Approved Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;

(C) if the Assignee is assigning Revolving Facility Loans and Revolving Facility
Commitments the Assignee is simultaneously assigning to the Assignor loans and
commitments under the ABL Facility in amounts equal to the Revolving Facility
Loans and Revolving Facility Commitments being assigned hereunder; and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar

 

-123-



--------------------------------------------------------------------------------

extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Facility Commitment and the outstanding balances of its Revolving
Facility Loans and same percentage of the loans, and commitments under the
Existing Revolving

 

-124-



--------------------------------------------------------------------------------

Credit Agreement, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of Holdings, the Borrower or any Subsidiary or the performance or
observance by Holdings, the Borrower or any Subsidiary of any of its obligations
under this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (iii) the Assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance and
the related assignment and acceptance under the Existing Revolving Credit
Agreement; (iv) the Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 (or delivered pursuant to Section 5.04), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) the Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it) provided it is simultaneously selling participations in the
same amount of its rights and obligations under the Existing Revolving Credit
Agreement to the same participant; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that (x)
such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to Section
9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso
to Section 9.08(b) and (2) directly affects such Participant and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to paragraph (c)(ii) of this Section
9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and

 

-125-



--------------------------------------------------------------------------------

limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
9.04. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 9.06 as though it were a Lender, provided such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

-126-



--------------------------------------------------------------------------------

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to Section
9.05(b). By receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans or Commitments under such
Facility pursuant to the terms of the form of Assignment and Acceptance attached
as Exhibit A, and accordingly no other action by such Lenders shall be required
in connection therewith. The provisions of this paragraph (h) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution without the prior written consent of the
Borrower. Notwithstanding anything to the contrary in this Agreement, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent
shall have no responsibility to monitor whether assignments or participations
are made to Ineligible Institutions, and that none of the Borrower or any of its
Subsidiaries shall bring a claim to such effect.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out of pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Gibson, Dunn & Crutcher LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction, and (ii) all
out of pocket expenses (including Other Taxes) incurred by the Administrative
Agent, any Joint Lead Arranger or any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the fees, charges and disbursements of counsel for
the Administrative Agent (including any special and local counsel).

 

-127-



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by Holdings, the Borrower or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, any Joint Lead Arranger, any Issuing Bank or any Lender shall be treated
as several and separate Indemnitees, but each of them together with its
respective Related Parties, shall be treated as a single Indemnitee). Subject to
and without limiting the generality of the foregoing sentence, the Borrower
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel or consultant fees, charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and Holdings,
the Borrower or any of their Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any Property; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Fund, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities. The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, liabilities and expenses with respect to a non-Tax
claim.

 

-128-



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Borrower Qualified IPO), the Borrower or any Subsidiary against any of and all
the obligations of Holdings (prior to a Borrower Qualified IPO) or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or such
other Loan Document and although the obligations may be unmatured. The rights of
each Lender and each Issuing Bank under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
such Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would

 

-129-



--------------------------------------------------------------------------------

otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings (prior to a Borrower Qualified
IPO), the Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on Holdings, the Borrower or
any other Loan Party in any case shall entitle such person to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders, and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Revolving
Facility Maturity Date, without the prior written consent of each Lender
directly affected thereby, except as provided in Section 2.05(c); provided that
any amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Facility
Fees, Issuing Bank Fees or L/C Participation Fees or other fees of any Lender,
Agent or Issuing Bank without the prior written consent of such Lender, Agent or
Issuing Bank (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

 

-130-



--------------------------------------------------------------------------------

(vi) release all or substantially all the Collateral or release any of Holdings
(prior to a Borrower Qualified IPO), the Borrower or all or substantially all of
the Subsidiary Loan Parties from their respective Guarantees under the
Collateral Agreement, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Required Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Joint Lead Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to correct any inconsistencies
between this Agreement and the ABL Credit Agreement.

 

-131-



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

 

-132-



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(i) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(ii) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding;

(iii) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents; provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

-133-



--------------------------------------------------------------------------------

(iv) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(c)) shall limit the right to sue in any other jurisdiction.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party in violation of this Section 9.16, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees, advisors and any numbering, administration or settlement
service providers with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to other Lenders
and to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person is subject to this Section 9.16 or shall have been instructed to
keep the same confidential in accordance with this Section 9.16) and (F) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).

 

-134-



--------------------------------------------------------------------------------

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Bank and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws, (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material nonpublic information: (1) the Loan Documents, (2) any
notification of changes in the terms of the credit facilities and (3) all
information delivered pursuant to Section 5.04.

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 (including through merger, consolidation,
amalgamation or otherwise) and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations under
its Guarantee shall be automatically terminated and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Without limiting the foregoing, upon the
consummation of a Borrower Qualified IPO, Holdings shall be released from its
Guarantee, shall cease to be a Loan Party, and any Liens created by any Loan
Documents on any assets or Equity Interests owned by Holdings shall be released.

 

-135-



--------------------------------------------------------------------------------

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents

 

-136-



--------------------------------------------------------------------------------

presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges (on its own behalf and
on behalf of its Affiliates) and agrees that (i) (A) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents and the Lenders, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Lenders is and has been acting solely as a principal and has not been,
is not and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings, any of their respective Affiliates or any other Person and
(B) none of the Agents or the Lenders has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by applicable law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agent and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

-137-



--------------------------------------------------------------------------------

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.24. Reaffirmation of Loan Documents. The Loan Parties hereby
acknowledge and reaffirm each of the Loan Parties’ obligations, duties,
covenants and liabilities, including, without limitation, each guaranty, pledge
and grant of security interest, under or in connection with the Loan Documents
as defined in the First Amended and Restated Credit Agreement (the “Original
Loan Documents”). The Loan Parties hereby represent, warrant and agree that (a)
the current amount due under the Loan Documents as of August 1, 2016 is $1,455
million, (b) as of the date hereof, there are no claims, demands, offsets or
defenses at law or in equity that would defeat or diminish any present and
unconditional right of the Agent to collect the indebtedness or other amounts
due and owing evidenced by, or arising in connection with, the Original Loan
Documents and to proceed to enforce the rights and remedies available to the
Agent pursuant to the Original Loan Documents or under Applicable Law, and (c)
they each affirmatively waive any and all claims, demands, offsets or defenses
at law or in equity that would defeat or diminish any present and unconditional
right of the Agent to collect the indebtedness or other amounts due and owing
evidenced by, or arising in connection with, the Original Loan Documents and to
proceed to enforce the rights and remedies available to the Agent pursuant to
the Original Loan Documents or under Applicable Law that would exist absent this
waiver.

SECTION 9.25. Effect of Amendment and Restatement. This Agreement shall, except
as otherwise expressly set forth herein, supersede the Original Credit Agreement
from and after the Closing Date with respect to the transactions hereunder with
respect to the Loans and Letters of Credit outstanding under the Original Credit
Agreement as of the Closing Date. The parties hereto acknowledge and agree that
(i) the Liens and security interests in favor of the Collateral Agent (for the
benefit of the Secured Parties) as in effect prior to the Closing Date are in
all respects continuing in full force and effect with respect to all
Obligations, (ii) all references in the other Loan Documents to the Credit
Agreement shall automatically and without need of any further amendment be
deemed to refer to this Agreement and (iii) the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the Pari Passu Intercreditor
Agreement and the ABL Intercreditor Agreement shall continue to govern the Liens
created by the Loan Documents. In the event of a conflict between First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement, the Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement and this Agreement,
the applicable intercreditor agreement shall control.

[Signature Pages Follow]

 

-138-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first set forth above.

 

BORROWER: CLAIRE’S STORES, INC. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

HOLDINGS:

CLAIRE’S INC.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

 

GUARANTORS: BMS DISTRIBUTING CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

CBI DISTRIBUTING CORP.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

CLAIRE’S BOUTIQUES, INC. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CLAIRE’S CANADA CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CLAIRE’S PUERTO RICO CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CSI CANADA LLC By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Manager



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent and a Lender

By:  

/s/ Bryan J. Matthews

  Name:   Bryan J. Matthews   Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

  Name:   Jeremy Roberts Stern   Title:   Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:  

/s/ Ian Nyi

  Name:   Ian Nyi   Title:   Vice President By  

/s/ Joe McAdams

  Name:   Joe McAdams   Title:   Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Neil R. Boylan

  Name:   Neil R. Boylan   Title:   Managing Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Leslie P. Vowell

  Name:   Leslie P. Vowell   Title:   Attorney-in-Fact

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

   [and is an Affiliate/Approved Fund of [identify Lender]1 3.    Borrower:   
Claire’s Stores, Inc. 4.    Administrative Agent:    Credit Suisse AG, Cayman
Islands Branch as administrative agent under the Credit Agreement.

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement:    Second Amended and Restated Loan Credit Agreement,
dated as of August 12, 2016 and effective as of September 20, 2016 (as the same
may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among Claire’s Store’s Inc., a Florida
corporation (the “Borrower”), the Lenders party thereto from time to time and
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent for the
Lenders. 6.    Assigned Interest:   

 

Facility

   Aggregate Amount of
Loans      Amount of Loans
Assigned      Percentage Assigned of
Loans2  

Term Loan Facility

   $                    $                                   % 

Revolving Facility

   $                    $                                   % 

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

  Name:   Title: ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

  Name:   Title:

[Acknowledged:]3

 

CREDIT SUISSE AG, Cayman Islands Branch,

as Administrative Agent

By:    

 

  Name:   Title: By:    

 

  Name:   Title:

 

3  To be added only if the acknowledgment of the Administrative Agent is
required pursuant to Section 9.04 of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

[Consented to:]4

 

[CLAIRE’S STORES, INC.] By:    

 

  Name:   Title:

 

4  To be added only if the consent of the Borrower is required pursuant to
Section 9.04 of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

 

Date:1               ,         To:  

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 12, 2016 and effective as of September 20, 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Claire’s Inc. (formerly known as
Bauble Holdings Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida
corporation (the “Borrower”), the Lenders from time to time party thereto
(“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders (the “Administrative Agent”). Capitalized terms used and not
defined herein have the meanings ascribed to such terms in the Credit Agreement.
This notice constitutes a Borrowing Request, and the Borrower hereby requests a
Borrowing under the Credit Agreement, and in connection therewith, the Borrower
specifies the following information with respect to such Borrowing:

 

  1. The Borrowing will be a Borrowing of              Loan.2

 

  2. The Business Day of the proposed Borrowing is         .

 

  3. The aggregate amount of the proposed Borrowing is $        .

 

  4. The Borrowing is comprised of $         of ABR Loans and $         of
Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be              months.

 

  6. The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is             .

 

1  Must be received by the Administrative Agent no later than (a) 12:00 p.m.,
Local Time three (3) Business Days prior to the proposed Borrowing in the case
of a Eurocurrency Borrowing and (b) 12:00 p.m., Local Time one (1) Business Day
before the date of the proposed Borrowing, in the case of an ABR Borrowing;
provided, that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing.

2  Specify Revolving Loans and/or Other Revolving Loans.



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement. The Borrower named below hereby represents and warrants that the
conditions specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement are satisfied.

 

Very truly yours, CLAIRE’S STORES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

LETTER OF CREDIT REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent for

the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group Manager

[DATE]1

To:             ,2 as Letter of Credit Issuer

[Address]

Attention:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 12, 2016 and effective as of September 20, 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Claire’s Inc. (formerly known as
Bauble Holdings Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida
corporation (the “Borrower”), the Lenders from time to time party thereto
(“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders (the “Administrative Agent”). Capitalized terms used and not
defined herein have the meanings ascribed to such terms in the Credit Agreement.

The undersigned hereby requests that                     ,3 as Letter of Credit
Issuer, issue a Letter of Credit for the account of                     4 on
            , 20    5 (the “Date of Issuance”) in the aggregate stated amount of
                    .6 The requested Letter of Credit shall be denominated in
                    7 and will be a [Standby Letter of Credit][Trade Letter of
Credit].

The beneficiary of the requested Letter of Credit will be                     8
and the address of such beneficiary is                     . The Letter of
Credit will have a stated expiration date of             , 20    .9 The Letter
of Credit will support                     .10

 

1  Request date must be a Business Day and must be received by the
Administrative Agent three Business Days in advance of the requested date of
issuance, amendment or extension or such shorter period as the Administrative
Agent and the Issuing Bank in their sole discretion may agree.

2  Insert name of Letter of Credit Issuer.

3  Insert name of Letter of Credit Issuer.

4  Insert name of Credit Party the Letter of Credit is being issued on behalf
of.

5  Insert proposed issuance date.

6  Insert stated amount of Letter of Credit.

7  Dollars or an Alternate Currency.

8  Insert name and address of beneficiary.

9  Insert the last date upon which drafts may be presented in accordance with
the Credit Agreement.

10  Insert brief description of obligations to be supported by the Letter of
Credit.

 

C-3 - 1



--------------------------------------------------------------------------------

The undersigned hereby certifies that, on the date of this Letter of Credit
Request and on the Date of Issuance, the conditions to issuance of any Letter of
Credit specified in Section 4.01 of the Credit Agreement have been satisfied.

Copies of all documentation reasonably requested by the Administrative Agent
and/or the Issuing Bank with respect to the supported transaction are attached
hereto.

 

[CLAIRE’S STORES, INC.]11 By:  

 

  Name:   Title:

 

11  Insert name of Credit Party if different than the Borrower.

 

C-3 - 2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 12, 2016 and effective as of September 20, 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Claire’s Inc. (formerly known as
Bauble Holdings Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida
corporation (the “Borrower”), the Lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent for the Lenders (the “Administrative Agent”). Capitalized terms used and
not defined herein have the meanings ascribed to such terms in the Credit
Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrower hereby irrevocably notifies the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

(i)    Borrowing to which Interest Election applies:      Principal Amount:  

 

   Type (ABR/Eurocurrency):  

 

   Interest Period (if Eurocurrency):  

 

(ii)    Effective Date of Election:  

 

(iii)    Resulting Borrowings(s)     

Resulting Borrowing (1)

    

Principal Amount (or % of Borrowing in (1))

 

 

  

Type (ABR/Eurocurrency):

 

 

  

Interest Period (if Eurocurrency):

 

 

  

Resulting Borrowing (2)1

    

Principal Amount (or % of Borrowing in (i))

 

 

  

Type (ABAR/Eurocurrency):

 

 

  

Interest Period (if Eurocurrency):

 

 

 

1  Add as many resulting Borrowings as applicable.

 

D-1



--------------------------------------------------------------------------------

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

CLAIRE’S STORES, INC. By:  

 

  Name:   Title:

 

D-2



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of August 12, 2016,

Effective as of September 20, 2016,

among

CLAIRE’S INC.,

CLAIRE’S STORES, INC.,

as Borrower,

each Subsidiary Loan Party,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1    ARTICLE II    GUARANTEE   

Section 2.01.

 

Guarantee

     4   

Section 2.02.

 

Guarantee of Payment

     5   

Section 2.03.

 

No Limitations, Etc

     5   

Section 2.04.

 

Reinstatement

     6   

Section 2.05.

 

Agreement To Pay; Contribution; Subrogation

     6   

Section 2.06.

 

Information

     7   

Section 2.07.

 

Maximum Liability

     7   

Section 2.08.

 

Payment Free and Clear of Taxes

     7    ARTICLE III    PLEDGE OF SECURITIES   

Section 3.01.

 

Pledge

     8   

Section 3.02.

 

Delivery of the Pledged Collateral

     8   

Section 3.03.

 

Representations, Warranties and Covenants

     10   

Section 3.04.

 

Registration in Nominee Name; Denominations

     11   

Section 3.05.

 

Voting Rights; Dividends and Interest, Etc

     12    ARTICLE IV    SECURITY INTERESTS IN OTHER PERSONAL PROPERTY   

Section 4.01.

 

Security Interest

     13   

Section 4.02.

 

Representations and Warranties

     16   

Section 4.03.

 

Covenants

     18   

Section 4.04.

 

Other Actions

     21   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     21    ARTICLE V    REMEDIES   

Section 5.01.

 

Remedies Upon Default

     23   

Section 5.02.

 

Application of Proceeds

     24   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.03.

 

Securities Act, Etc

     25    ARTICLE VI    INDEMNITY, SUBROGATION AND SUBORDINATION   

Section 6.01.

 

Indemnity

     26   

Section 6.02.

 

Contribution and Subrogation

     26   

Section 6.03.

 

Subordination; Subrogation

     27    ARTICLE VII    MISCELLANEOUS   

Section 7.01.

 

Notices

     29   

Section 7.02.

 

Security Interest Absolute

     29   

Section 7.03.

 

Limitation By Law

     29   

Section 7.04.

 

Binding Effect; Several Agreement

     29   

Section 7.05.

 

Successors and Assigns

     30   

Section 7.06.

 

Administrative Agent’s Fees and Expenses; Indemnification

     30   

Section 7.07.

 

Administrative Agent Appointed Attorney-in-Fact

     31   

Section 7.08.

 

GOVERNING LAW

     31   

Section 7.09.

 

Waivers; Amendment

     31   

Section 7.10.

 

WAIVER OF JURY TRIAL

     32   

Section 7.11.

 

Severability

     32   

Section 7.12.

 

Counterparts

     32   

Section 7.13.

 

Headings

     32   

Section 7.14.

 

Jurisdiction; Consent to Service of Process

     32   

Section 7.15.

 

Termination or Release

     33   

Section 7.16.

 

Additional Subsidiaries

     34   

Section 7.17.

 

Right of Set-off

     34   

Section 7.18.

  Intercreditor Agreements      34   

 

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of August 12,
2016, and effective as of September 20, 2016 (this “Agreement”), among CLAIRE’S
INC., a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida
corporation (the “Borrower”), each Subsidiary Loan Party and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) for the Secured Parties (as defined
below).

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August 12, 2016, and effective as of September 20, 2016 (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
party thereto from time to time and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings and the Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. All capitalized terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Intercreditor Agreement” has the meaning assigned to such term in the
Credit Agreement.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereafter in effect, any
right granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (d)
all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(e) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), goodwill, registrations, franchises, tax refund claims
and any guarantee, claim, security interest or other security held by or granted
to any Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means Holdings (prior to a Borrower Qualified IPO), and the
Subsidiary Loan Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule II hereto.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

 

3



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender
designated by the Borrower as a provider of cash management services to which
any obligation referred to in clause (c) of the definition of the term
Obligations is owed), (b) the Administrative Agent, (c) each Issuing Bank, (d)
each counterparty to any Swap Agreement entered into with a Loan Party or any
Affiliate of a Loan Party, the obligations under which constitute Obligations,
(e) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (f) the successors and permitted assigns of
each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” means any Subsidiary that is a party hereto or any
Subsidiary that becomes a party hereto pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (d)
all income, royalties damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01.    Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, to the Administrative Agent, for the
ratable benefit of the Secured Parties, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand or payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

4



--------------------------------------------------------------------------------

Section 2.02.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

Section 2.03.    No Limitations, Etc. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided for in Section 7.15 and
except as provided in Section 2.07, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i)    the failure of the Administrative Agent or any other Secured Party to
assert any claim or demand or to exercise or enforce any right or remedy under
the provisions of any Loan Document or otherwise;

(ii)    any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

(iii)    the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv)    any default, failure or delay, willful or otherwise, in the performance
of the Obligations;

(v)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi)    any illegality, lack of validity or enforceability of any Obligation;

(vii)    any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation;

 

5



--------------------------------------------------------------------------------

(viii)    the existence of any claim, set-off or other rights that the
Guarantors may have at any time against the Borrower, the Administrative Agent,
any other Secured Party or any other person, whether in connection herewith or
any unrelated transactions; provided that nothing herein will prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(ix)    any action permitted or authorized hereunder; or

(x)    any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or
liabilities). The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any other Loan Party or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, as the case may be, or any security.

Section 2.04.    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party or otherwise.

Section 2.05.    Agreement To Pay; Contribution; Subrogation. In furtherance of
the foregoing and not in limitation of any other right that the Administrative
Agent or any other Secured Party has at law or in equity against any Guarantor
by virtue hereof, upon the failure of

 

6



--------------------------------------------------------------------------------

the Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash or immediately available funds the amount of such unpaid
Obligation. Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this guarantee or any other guarantee, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents. Upon payment by any Guarantor
of any sums to the Administrative Agent as provided above, all rights of such
Guarantor against the Borrower, or other Loan Party or any other Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI.

Section 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower and each other, Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07.    Maximum Liability. Each Guarantor, and by its acceptance of
this guarantee, the Administrative Agent and each Secured Party hereby confirms
that it is the intention of all such Persons that this guarantee and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

Section 2.08.    Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01.    Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule I) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i)(A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor, (B) more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Qualified
CFC Holding Company directly owned by such Pledgor, (C) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a first tier
Foreign Subsidiary, or (D) any issued and outstanding Equity Interests of any
Qualified CFC Holding Company that is not a “first tier” Qualified CFC Holding
Company, (ii) to the extent applicable law requires that a Subsidiary of such
Pledgor issue directors’ qualifying shares or similar shares, such shares or
nominee or other similar shares, (iii) any Equity Interests with respect to
which a grant of security is not required by reason of Section 5.10(g) of the
Credit Agreement, or (iv) any Equity Interests of a Subsidiary (which Subsidiary
is set forth on Schedule 1.01A to the Credit Agreement) to the extent that, as
of the Second Restatement Effective Date, and for so long as, such a pledge of
such Equity Interests would violate applicable law or an enforceable contractual
obligation binding on or relating to such Equity Interests; (b)(i) the debt
obligations listed opposite the name of such Pledgor on Schedule I, (ii) any
debt securities in the future issued to such Pledgor and (iii) the certificates,
promissory notes and any other instruments, if any, evidencing such debt
securities (the “Pledged Debt Securities”); (c) subject to Section 3.05 hereof,
all payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the property referred to in clauses (a) and (b) above;
(d) subject to Section 3.05 hereof, all rights and privileges of such Pledgor
with respect to the securities and other property referred to in clauses (a),
(b) and (c) above; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02.    Delivery of the Pledged Collateral. (a) Each Pledger agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities are either (i) Equity Interests or (ii)
promissory notes or other instruments evidencing Indebtedness required to be
delivered pursuant to paragraph (b) of this Section 3.02. If any Pledged Stock
that

 

8



--------------------------------------------------------------------------------

is uncertificated on the Second Restatement Effective shall hereafter become
certificated, the applicable Pledgor shall promptly cause the certificate or
certificates representing Pledged Stock to be delivered to the Administrative
Agent, as agent for the Secured Parties, together with the accompanying stock
powers or other documentation required by Section 3.02(c). None of the Pledgors
shall permit any other party to “control” (for purposes of Section 8-106 of the
New York UCC (or any analogous provision of the Uniform Commercial Code in
effect in the jurisdiction whose law applies)) any uncertificated securities
that constitute Pledged Collateral other than the Administrative Agent, as agent
for the Secured Parties.

(b)    Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than (i)
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of Holdings, the Borrower and its
Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Administrative
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement
unless such demand would not be commercially reasonable or would otherwise
expose such Pledgor to liability to the maker.

(c)    Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d)    In the event any Pledged Securities constitute uncertificated securities
and the issuer thereof is not a party hereto, the applicable Pledgor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) cause such issuer to agree to comply with
instructions from the Administrative Agent without further consent of any
Pledgor or (ii) cause such issuer to register the Administrative Agent as the
registered owner of such uncertificated security.

 

9



--------------------------------------------------------------------------------

Section 3.03.    Representations, Warranties and Covenants. The Pledgors,
jointly and severally, represent, warrant and covenant to and with the
Administrative Agent, for the ratable benefit of the Secured Parties, that:

(a)    Schedule I correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);

(b)    the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable (other than with
respect to Pledged Stock consisting of membership interests of limited liability
companies to the extent provided in Sections 18-502 and 18-607 of the Delaware
Limited Liability Company Act) and (ii) in the case of Pledged Debt Securities
(solely with respect to Pledged Debt Securities issued by a person that is not a
Subsidiary of Holdings or an Affiliate of any such subsidiary, to the best of
each Pledgor’s knowledge) are legal, valid and binding obligations of the
issuers thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and an implied covenant of good
faith and fair dealing;

(c)    except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d)    other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e)    each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

 

10



--------------------------------------------------------------------------------

(f)    other than as set forth in the Credit Agreement or the schedules thereto,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g)    by virtue of the execution and delivery by the Pledgors of this
Agreement, when any Pledged Securities (including Pledged Stock of any Domestic
Subsidiary, or any Qualified CFC Holding Company) are delivered to the
Administrative Agent, for the ratable benefit of the Secured Parties, in
accordance with this Agreement and a financing statement covering such Pledged
Securities is filed in the appropriate filing office, the Administrative Agent
will obtain, for the ratable benefit of the Secured Parties, a legal, valid and
perfected lien upon and security interest in such Pledged Securities under the
New York UCC, subject only to Permitted Liens, as security for the payment and
performance of the Obligations;

(h)    each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent; and

(i)    the Pledgors shall not amend, or permit to be amended, the limited
liability company agreement (or operating agreement or similar agreement) or
partnership agreement of any Subsidiary of any Loan Party whose Equity Interests
are, or are required to be, Collateral in a manner to cause such Equity
Interests to not constitute a security under Section 8-103 of the New York UCC
or the corresponding code or statute of any other applicable jurisdiction unless
such Loan Party shall have first delivered 30 days written notice to the
Administrative Agent and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the Administrative Agent to maintain the
security interest of the Administrative Agent therein as a valid, perfected,
first priority security interest (subject to Permitted Liens).

Section 3.04.    Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

 

11



--------------------------------------------------------------------------------

Section 3.05.    Voting Rights; Dividends and Interest, Etc. (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder:

(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii)    The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
.connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

(b)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable

 

12



--------------------------------------------------------------------------------

benefit of the Secured Parties, in the Administrative Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any Pledgor may continue to exercise
dividend and distribution rights solely to the extent permitted under subclause
(i), subclause (iii) and subclause (v) of Section 6.06(b) of the Credit
Agreement. All dividends, interest, principal or other distributions received by
any Pledgor contrary to the provisions of this Section 3.05 shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the ratable benefit of the Secured Parties, and shall
be forthwith delivered to the Administrative Agent, for the ratable benefit of
the Secured Parties in the same form as so received (endorsed in a manner
reasonably satisfactory to the Administrative Agent). Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. After all Events of Default have been cured
or waived and the Borrower has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Administrative Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01.    Security Interest. (a) As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of the Obligations, each Pledgor hereby
assigns and pledges to the Administrative Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired

 

13



--------------------------------------------------------------------------------

by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i)    all Accounts;

(ii)    all Chattel Paper;

(iii)    all cash and Deposit Accounts;

(iv)    all Documents;

(v)    all Equipment;

(vi)    all General Intangibles;

(vii)    all Instruments;

(viii)    all Inventory;

(ix)    all Investment Property;

(x)    all Letter of Credit Rights;

(xi)    all Commercial Tort Claims;

(xii)    all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xiii)    all books and records pertaining to the Article 9 Collateral; and

(xiv)    to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the definitions of
“Security Interest” and “Article 9 Collateral” shall not include, (a) any
vehicle covered by a certificate of title or ownership, whether now owned or
hereafter acquired, (b) any assets (including Equity Interests), whether now
owned or hereafter acquired, with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.10 of the Credit Agreement
would not be required to be satisfied by reason of Section 5.10(g) of the Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral by virtue of the proviso to Section 3.01 hereof, (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (e) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement,

 

14



--------------------------------------------------------------------------------

result in a breach of the terms of, or constitute a default under, or result in
the abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Pledgor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (f) any Equipment owned by any Pledgor
that is subject to a purchase money lien or a Capital Lease Obligation if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation) prohibits or requires the consent
of any person other than the Pledgors as a condition to the creation of any
other security interest on such Equipment.

(b)    Each Pledgor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledger is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor’ without the signature of such
Pledgor, and naming such Pledgor or the Pledgors as debtors and the
Administrative Agent as secured party. Notwithstanding anything to the contrary
herein, no Pledgor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Pledgor constituting Patents,
Trademarks or Copyrights unless required by the Administrative Agent, in its
reasonable discretion.

(c)    The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

 

15



--------------------------------------------------------------------------------

Section 4.02.    Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Administrative Agent and the Secured
Parties that:

(a)    Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b)    The information set forth in the schedules attached hereto is correct and
complete, in all material respects, as of the Second Restatement Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Administrative Agent for filing in each governmental,
municipal or other office specified in Schedule III (or specified by notice from
the Borrower to the Administrative Agent after the Second Restatement Effective
Date in the case of filings, recordings or registrations required by Section
5.10 of the Credit Agreement) constitute all the filings, recordings and
registrations (except to the extent that filings are required to be made in the
United States Patent and Trademark Office and the United States Copyright
Office, or any similar office in any other jurisdiction, in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than the Uniform Commercial Code financings statements referred to above,
and other than such actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the Second Restatement Effective Date).

 

16



--------------------------------------------------------------------------------

(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Permitted Liens.

(d)    The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e)    None of the Pledgors holds any Commercial Tort Claim individually in
excess of $5.0 million as of the Second Restatement Effective Date except as
indicated on Schedule IV.

(f)    Except as set forth in Schedule V, as of the Second Restatement Effective
Date, all Accounts have been originated by the Pledgors and all Inventory has
been produced or acquired by the Pledgors in the ordinary course of business.

(g)    As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i)    The Intellectual Property Collateral set forth on Schedule II includes
all of the material Patents (and Patents for which United States applications
are pending), domain names, registered Trademarks, (and Trademarks for which
United States registration applications are pending), registered Copyrights (and
Copyrights for which United States registration applications are pending) and
material IP Agreements owned by such Pledgor as of the Second Restatement
Effective Date.

(ii)    The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in any foreign jurisdiction), and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(iii)    Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv)    With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect: (A)
such Pledgor has not received any notice of termination or cancellation under
such IP Agreement; (B) such Pledgor has not received any notice of a breach or
default under such IP Agreement, which breach or default has not been cured or
waived; and (C) neither such Pledgor nor any other party to such IP Agreement is
in breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03.    Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Administrative Agent of any change (i) in its
corporate or organization name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its “location” (determined as
provided in UCC Section 9-307). Each Pledgor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence. Each Pledgor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral (subject only to Permitted
Liens), for the ratable benefit of the Secured Parties. Each Pledgor agrees
promptly to notify the Administrative Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.

(b)    Subject to the rights of such Pledgor under the Loan Documents to dispose
of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

 

18



--------------------------------------------------------------------------------

(c)    Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, or IP Agreements; provided that any
Pledgor shall have the right, exercisable within 30 days after the Borrower has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.

(d)    After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e)    At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured

 

19



--------------------------------------------------------------------------------

Party to cure or perform, any covenants or other promises of any Pledgor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f)    Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g)    None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as permitted by the Credit
Agreement and the other provisions hereof. None of the Pledgors shall make or
permit to be made any transfer of the Article 9 Collateral and each Pledgor
shall remain at all times in possession of the Article 9 Collateral owned by it,
except as permitted by the Credit Agreement and the other provisions hereof.

(h)    None of the Pledgors will, without the Administrative Agent’s prior
written consent (which consent shall not be unreasonably withheld), grant any
extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted under the Credit Agreement.

(i)    Each Pledgor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Pledgor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Pledgor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Pledgor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Administrative Agent may, without waiving or releasing any obligation or
liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
reasonably deems advisable. All sums disbursed by the Administrative Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Administrative Agent and shall be additional
Obligations secured hereby.

 

20



--------------------------------------------------------------------------------

Section 4.04.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Pledgor agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a)    Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b)    Investment Property. Except to the extent otherwise provided in Article
III, if any Pledgor shall at any time hold or acquire any Certificated Security,
such Pledgor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably specify. If any security of a domestic issuer now owned or hereafter
acquired by any Pledgor is uncertificated and is issued to such Pledgor or its
nominee directly by the issuer thereof, such Pledgor shall promptly notify the
Administrative Agent of such uncertificated securities and (i) upon the
Administrative Agent’s reasonable request or (ii) upon the occurrence and during
the continuance of an Event of Default, such Pledgor shall pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (x) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such security, without further consent of any Pledgor
or such nominee, or (y) cause the issuer to register the Administrative Agent as
the registered owner of such security.

(c)    Commercial Tort Claims. If any Pledgor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $5.0
million, such Pledgor shall promptly notify the Administrative Agent thereof in
a writing signed by such. Pledgor, including a summary description of such
claim, and grant to the Administrative Agent in writing a security interest
therein and in the proceeds thereof, all under the terms and provisions of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.

Section 4.05.    Covenants Regarding Patent, Trademark and Copyright
Collateral. Except as permitted by the Credit Agreement: (a) Each Pledgor agrees
that it will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark and (iii) not knowingly use or knowingly permit its licensees’
use of such Trademark in violation of any third-party rights.

 

21



--------------------------------------------------------------------------------

(c)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d)    Each Pledgor shall notify the Administrative Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e)    Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application filed by itself, or through any agent, affiliate, employee, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each application filed by itself, or through any agent, employee, affiliate,
licensee or designee, for registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country filed during the preceding
twelve-month period, and (ii) upon the reasonable request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patent, Trademark or Copyright.

(f)    Each Pledgor shall exercise its reasonable business judgment consistent
with past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g)    In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Administrative Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

22



--------------------------------------------------------------------------------

ARTICLE V

REMEDIES

Section 5.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Pledgor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Administrative Agent shall have the right, subject to
the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. The Administrative
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold

 

23



--------------------------------------------------------------------------------

in one lot as an entirety or in separate parcels, as the Administrative Agent
may (in its sole and absolute discretion) determine. The Administrative Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase in cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 5.02.    Application of Proceeds. The Administrative Agent shall
promptly apply the proceeds, moneys or balances of any collection or sale of
Collateral, as well as any Collateral consisting of cash, as follows: FIRST, to
the payment of all costs and expenses incurred by the Administrative Agent in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including without
limitation all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Pledgor, any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, and all other fees,
indemnities and other amounts owing or reimbursable to the Administrative Agent
under any Loan Document in its capacity as such; SECOND, to payment of all fees,
indemnities and other amounts (other than principal and interest) payable to the
Issuing Bank in capacity as such and of

 

24



--------------------------------------------------------------------------------

any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(e) and (h) of the Credit Agreement and not paid
by such Revolving Facility Lender (which shall be payable to the Administrative
Agent if the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank); THIRD, to the payment in full of the Obligations (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the respective amounts of the Obligations owed to them on the date of any
such distribution, which in the case of Letters of Credit, shall be paid by
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash in U.S. Dollars equal to the aggregate Revolving L/C Exposure as
of such date plus any accrued and unpaid interest thereon); and FOURTH, to the
Borrower, its successors or assigns, or as a court of competent jurisdiction may
otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

If, after receipt of any payment which is applied to the payment of all or any
part of any Obligations, the Administrative Agent or any Lender is for any
reason compelled to surrender such payment or proceeds to any person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set-off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender and the Borrower shall
be liable to pay to the Administrative Agent and the Lenders, and shall
indemnify the Administrative Agent and the Lenders and holds the Administrative
Agent and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this paragraph shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this paragraph
shall survive the termination of this Agreement.

Section 5.03.    Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of

 

25



--------------------------------------------------------------------------------

the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

Section 5.04.    License. For the purpose of enabling the Administrative Agent
to exercise its rights and remedies under this Article V or otherwise in
connection with this Agreement, each Grantor hereby grants to the Administrative
Agent an irrevocable, non-exclusive and assignable license (exercisable without
payment or royalty or other compensation to any Grantor) to use, license or
sublicense any Intellectual Property Collateral.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01.    Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02.    Contribution and Subrogation. Each Guarantor (other than
Holdings) (a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof)
that, in the event a payment shall be made by any other Guarantor (other than
Holdings) hereunder in respect of any Obligation or assets of any other
Guarantor (other than Holdings and the Borrower) shall be

 

26



--------------------------------------------------------------------------------

sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 6.01 hereof, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the Second Restatement Effective Date and the denominator shall be
the aggregate net worth of all the Guarantors on the Second Restatement
Effective Date (or in the case of any Guarantor becoming a party hereto pursuant
to Section 7.16 hereof, the date of the supplement hereto executed and delivered
by such Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such payment.

Section 6.03.    Subordination; Subrogation. (a) Each Guarantor hereby
subordinates any and all debts, liabilities, receivables, advances and other
Obligations owed to such Guarantor by each other Loan Party of whatever nature
at any time outstanding (the “Subordinated Obligations”) to the Obligations to
the extent and in the manner hereinafter set forth in this Section 6.03:

(i)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash or immediately available
funds.

(ii)    Prior Payment of Guaranteed Obligations. In any proceeding under the
U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash or immediately available funds of all Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, whether or not constituting an allowed
claim in such proceeding (Post-Petition Interest)) before such Guarantor
receives payment of any Subordinated Obligations.

(iii)    Turn-Over. After the occurrence and during the continuance of any Event
of Default, each Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the
Administrative Agent on account of the Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Agreement.

 

27



--------------------------------------------------------------------------------

(iv)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Obligations (including any and all Post-Petition Interest), and (ii) to
require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

(b)    Each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of the guarantee set forth in Article II or any
other Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Obligations and all other amounts payable under the guarantee set
forth in Article II shall have been paid in full in cash or immediately
available funds, all Letters of Credit and all Swap Agreements secured hereunder
shall have expired or been terminated or cash collateralized (pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Bank) and the Commitments shall have expired, terminated or shall have been cash
collateralized (pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank). If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash or immediately available funds
of the Obligations and all other amounts payable under the guarantee set forth
in Article II and (b) the latest date of expiration or termination or cash
collateralization of all Letters of Credit and all Swap Agreements secured
hereunder and termination or expiration of all Commitments, such amount shall be
received and held in trust for the ratable benefit of the Secured Parties, shall
be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under the guarantee
set forth in Article II shall have been paid in full in cash or immediately
available funds, (iii) the Revolving Facility Maturity Date shall have occurred
and (iv) all Letters of Credit and all Swap Agreements secured hereunder shall
have expired or been terminated, the Administrative Agent will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Obligations resulting from such payment made by such Guarantor
pursuant to such guarantee.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01.    Notices. All communications and notices hereunder shall (except
as otherwise permitted herein) be in writing and given as provided in Section
9.01 of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02.    Security Interest Absolute. All rights of the Administrative
Agent hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03.    Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 7.04.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

 

29



--------------------------------------------------------------------------------

Section 7.05.    Successors and Assigns. Whenever in this Agreement any of the
.parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as the Administrative Agent under this
Agreement. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
pursuant hereto.

Section 7.06.    Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement.

(b)    Without limitation of its indemnification obligations under the other
Loan Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

 

30



--------------------------------------------------------------------------------

Section 7.07.    Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Pledgor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral, (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral, (d) to sign the name of any Pledgor on any
invoice or bill of lading relating to any of the Collateral, (e) to send
verifications of Accounts to any Account Debtor, (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral, (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral and (h) to-use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

Section 7.08.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right,
power or remedy hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Administrative Agent, any Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without

 

31



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

Section 7.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually signed original.

Section 7.13.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14.    Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of

 

32



--------------------------------------------------------------------------------

America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor, or its properties, in the courts of any jurisdiction.

(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15.    Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities not then due)
have been paid in full in cash or immediately available funds and the Lenders
have no further commitment to lend under the Credit Agreement, the Revolving L/C
Exposure has been reduced to zero (or cash collateralized or supported by
back-to-back letter of credit in form and substance and from an issuing bank
satisfactory to the Administrative Agent and the Issuing Bank) and each Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(b)    A Subsidiary Loan Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Loan Party shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Loan Party ceases to be a Subsidiary of the Borrower or otherwise
ceases to be a Guarantor; provided that such portion of the Lenders as shall be
required by the terms of the Credit Agreement to have consented to such
transaction (to the extent such consent is required by the Credit Agreement)
shall have consented thereto and the terms of such consent did not provide
otherwise.

(c)    Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d)    Upon the transfer by any Loan Party of Equity Interests in a “first tier
Foreign Subsidiary or “first tier” Qualified CFC Holding Company to a “first
tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company in
accordance with Section 6.05(d) of the Credit Agreement, the pledge of Equity
Interests so transferred shall be automatically released.

 

33



--------------------------------------------------------------------------------

(e)    In connection with any termination or release pursuant to paragraph (a),
(b), (c) and (d) of this Section 7.15, the Administrative Agent shall execute
and deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including, without limitation, UCC termination statements) and will duly assign
and transfer to such Pledgor such of the Pledged Collateral that may be in the
possession of the Administrative Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement; provided that the
Administrative Agent shall not be required to take any action under this Section
7.15(e) unless such Pledgor shall have delivered to the Administrative Agent
together with such request, which may be incorporated into such request, (i) a
reasonably detailed description of the Collateral, which in any event shall be
sufficient to effect the appropriate termination or release without affecting
any other Collateral, and (ii) a certificate of a Responsible Officer of the
Borrower or such Pledgor certifying that the transaction giving rise to such
termination or release is permitted by the Credit Agreement and was consummated
in compliance with the Loan Documents. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Administrative Agent.

Section 7.16.    Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Subsidiary Loan Party hereunder
with the same force and effect as if originally named as a Subsidiary Loan Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.

Section 7.17.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such issuing Bank may have.

Section 7.18.    Intercreditor Agreements.

(a)    Anything herein to the contrary notwithstanding, the Liens and Security
Interest granted to the Administrative Agent pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent hereunder, are
subject to the provisions of the Intercreditor Agreement and the ABL
Intercreditor Agreement. In the event of any conflict

 

34



--------------------------------------------------------------------------------

between the terms of the Intercreditor Agreement or the ABL Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement or the
ABL Intercreditor Agreement, as applicable, shall govern and control and no
right, power, or remedy granted to the Administrative Agent hereunder or under
any other Loan Document shall be exercised by the Administrative Agent, and no
direction shall be given by the Administrative Agent, in each case in
contravention of the Intercreditor Agreement or the ABL Intercreditor Agreement.

(b)    So long as the Collateral Agent under the Credit Agreement is acting as
bailee and as agent for perfection on behalf of the Administrative Agent
pursuant to the terms of the Intercreditor Agreement or the ABL Intercreditor
Agreement, any obligation of any Loan Party in this Agreement that requires
delivery of Collateral to, or the possession or control of Collateral by, the
Administrative Agent shall be deemed to be complied with and satisfied if such
delivery of Collateral is made to, or such possession or control of Collateral
is by, the Collateral Agent under the Credit Agreement.

(c)    Any reference in this Agreement or any other Loan Document to a “first
priority security interest” or words of similar effect in describing the Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the Intercreditor Agreement and the ABL
Intercreditor Agreement.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CLAIRE’S INC. By:  

 

Name:   Title:   CLAIRE’S STORES, INC. By:  

 

Name:   Title:   CLAIRE’S PUERTO RICO CORP. By:  

 

Name:   Title:   CBI DISTRIBUTING CORP. By:  

 

Name:   Title:  

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CSI CANADA LLC By:  

 

Name:   Stephen Sernett Title:   Secretary CLAIRE’S BOUTIQUES, INC. By:  

 

Name:   Title:   CLAIRE’S CANADA CORP. By:  

 

Name:   Title:   BMS DISTRIBUTING CORP. By:  

 

Name:   Title:  

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

A. Equity Interests

 

Name of Owner

  

Name of Issuer

  

Certificate
Number

  

Class of

Stock

  

Number of
Shares or Other
Interests

Claire’s Stores, Inc.    Claire’s Puerto Rico Corp.    001    Common    10
Claire’s Stores, Inc.    CBI Distributing Corp.    1    Common    100 Claire’s
Boutiques, Inc.    CBI Distributing Corp.    2    Common    80 Claire’s Stores,
Inc.    Claire’s Boutiques, Inc.    1    Common    100 Claire’s Stores, Inc.   
Claire’s Canada Corp.    R-1    Common    100 Claire’s Stores, Inc.    Claire’s
Canada Corp.    R-2    Common    1 Claire’s Canada Corp.    Claire’s Stores
Canada Corp.    C-4    Common    6,500,065 Claire’s Canada Corp.    Claire’s
Stores Canada Corp.    C-6    Common    3,250,000 CBI Distributing Corp.    BMS
Distributing Corp.    01    Common    1,000 Claire’s Canada Corp.    CSI Canada
LLC    1    Membership Interests    1 Membership Unit Claire’s Stores, Inc.   
Claire’s Swiss Holdings LLC    1    Membership Interests    65 Membership
Interests Claire’s Inc.    Claire’s Stores, Inc.    1    Common    100

 

A. Debt Obligations

Name of Issuer - Claire’s Stores Canada Corp.

Principal Amount - $63,000,000 CAD

Date of Note - January 31, 2010

Maturity Date - January 31, 2020



--------------------------------------------------------------------------------

SCHEDULE II

Intellectual Property Collateral

 

A. Patents

None.

 

B. Domain Names

arbeitenmitclaires.de

bijouxone.ch

clair.es

clair.eu

claires.ae

claires.at

claires.be

claires.bg

claires.ch

claires.cl

claires.cn

claires.co.id

claires.co.nz

claires.co.uk

claires.com.ar

claires.com.au

claires.com.br

claires.com.cn

claires.com.gr

claires.com.gt

claires.com.mt

claires.com.my

claires.com.ph

claires.com.pt

claires.com.sg

claires.com.tr

claires.com.ua

claires.com.vn

claires.de

claires.dk

claires.es

claires.au

claires.fi

claires.fr

claires.hk

claires.ie

claires.in

 

2



--------------------------------------------------------------------------------

claires.it

claires.jp

claires.kr

claires.lu

claires.ly

claires.ma

claires.my

claires.nl

claires.pe

claires.ph

claires.pr

claires.pt

claires.quebec

claires.ro

claires.se

claires.sg

claires.tw

claires.ua

claires.vn

clairesaccessories.be

clairesaccessories.bg

clairesaccessories.cn

clairesaccessories.com.cn

clairesaccessories.com.pt

clairesaccessories.es

clairesaccessories.eu

clairesaccessories.it

clairesaccessories.nl

clairesaccessories.pt

clairesaccessoriesuk.co.uk

clairesaccessoriesuk.org.uk

clairesboutique.cn

claires.boutique.com.cn

clairesboutique.it

clairesboutiques.be

clairesboutiques.cn

clairesboutiques.com.cn

clairesboutiques.com.pt

clairesboutiques.es

clairesboutiques.eu

clairesboutiques.it

clairesboutiques.nl

clairesboutiques.pt

clairescanada.ca

clairescareers.co.uk

clairescareers.eu

 

3



--------------------------------------------------------------------------------

clairesclub.at

clairesclub.be

clairesclub.ch

clairesclub.co.uk

clairesclub.com.pt

clairesclub.cz

clairesclub.de

clairesclub.es

clairesclub.eu

clairesclub.fr

clairesclub.hu

clairesclub.ie

clairesclub.it

clairesclub.lu

clairesclub.nl

clairesclub.pl

clairesclub.pt

clairesoffers.co.uk

clairesonline.co.uk

clairesonline.eu

clairessa.co.za

clairesstores.ae

clairesstores.cl

clairesstores.cn

clairesstores.co.id

clairesstores.co.nz

clairesstores.co.za

clairesstores.com.ar

clairesstores.com.au

clairesstores.com.br

clairesstores.com.gr

clairesstores.com.gt

clairesstores.com.mt

clairesstores.com.mx

clairesstores.com.ph

clairesstores.com.pl

clairesstores.com.sg

clairesstores.com.ua

clairesstores.com.vn

clairesstores.cz

clairesstores.dk

clairesstores.eu

clairesstores.gr

clairesstores.hu

clairesstores.ly

clairesstores.ma

 

4



--------------------------------------------------------------------------------

clairesstores.mx

clairesstores.ph

clairesstores.pt

clairesstores.ru

clairesstores.sg

clairesstores.sk

clairesstores.vn

icing.cn

icing.com.mx

icing.com.pt

icing.es

icing.eu

icing.hu

icing.ie

icing.lu

icing.mx

icing.pt

icing.quebec

icingbyclaires.be

icingbyclaires.com.pt

icingbyclaires.es

icingbyclaires.eu

icingbyclaires.nl

icingbyclaires.pt

icingcanada.ca

icingcosmetics.co.uk

icingice.co.uk

icings.at

icings.be

icings.ch

icings.com.pt

icings.cz

icings.de

icings.es

icings.eu

icings.fr

icings.hu

icings.ie

icings.lu

icings.nl

icings.pl

icings.pt

rsi.com.hk

theicing.com.pt

trabajarenclaires.es

werkenbijclaires.nl

 

5



--------------------------------------------------------------------------------

C. Trademarks

 

  1. US Claire’s Marks

 

Country

  

Owners1

   Ownership
Percentage   Mark   

Classes

   Status    Reg. No.

United States of America

  

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  IT’S AT
CLAIRE’S    35    Registered    3817929   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    14    Registered    1925359   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    3    Registered    3319826   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    9    Registered    2908857   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    16    Registered    2908859   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    25    Registered    1891172   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    42    Registered    1890335   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    20    Registered    2967212   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    35    Registered    2974652   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    5    Registered    1929317   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    16    Registered    2978984   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    35    Registered    3190839   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    24    Registered    2900024   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    14    Registered    2996103   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    25    Registered    2925470

 

1 

The US Claire’s Marks, including the federal registrations set forth on Schedule
III, are jointly owned by CBI Distributing Corp. and CLSIP LLC, with CBI
Distributing Corp. owning undivided 82.50% ownership interest in and to the US
Claire’s Marks as the majority and controlling owner of the US Claire’s Marks,
and CLSIP LLC owning an undivided 17.50% ownership interest in and to the US
Claire’s Marks as the minority owner of the US Claire’s Marks. CBI Distributing
Corp. is pledging its undivided 82.50% ownership interest in and to the US
Claire’s Marks, including the federal registrations set forth on Schedule III.
Nothing in the Agreement acts to grant the Collateral Agent or the Secured
Parties a security interest in and to the undivided 17.50% ownership interest in
and to the US Claire’s Marks owned by CLSIP LLC.

 

6



--------------------------------------------------------------------------------

Country

  

Owners1

   Ownership
Percentage   Mark   

Classes

   Status    Reg. No.   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    26    Registered    2908861   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    3    Registered    2951866   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ACCESSORIES    42    Registered    1956047   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ACCESSORIES    42    Registered    1946557   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ACCESSORIES
and design    35    Registered    2294937   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
BOUTIQUES
and design    42    Registered    1514045   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    35    Registered    3343775   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    25    Registered    2908868   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    14    Registered    2908865   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    26    Registered    2908191   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    3    Registered    2908862   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    18    Registered    2908866   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    9    Registered    2908863   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ETC.    42    Registered    2065959   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ETC.    42    Registered    2064149   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S Logo    35    Registered    3602239   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
Stylized

with @ logo

   35    Registered    2623039

 

7



--------------------------------------------------------------------------------

Country

  

Owners1

   Ownership
Percentage   Mark   

Classes

   Status    Reg. No.   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  SECRET
SANTA
CIRCLE    35    Registered    4005371   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  SENSITIVE
SOLUTIONS    14    Registered    1951435   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
OUTLET    35    Registered    4610591   

CBI Distributing Corp.

CLSIP LLC

   82.50%
17.50%   ICING BY
CLAIRE’S    35    Registered    3050863

 

  2. Non-US Claire’s Marks

 

Argentina

   CBI Distributing Corp.    100%   CLAIRE’S    14    Registered    2672763   
CBI Distributing Corp.    100%   CLAIRE’S    18    Registered    2780180    CBI
Distributing Corp.    100%   CLAIRE’S    25    Registered    2780181    CBI
Distributing Corp.    100%   CLAIRE’S    26    Registered    2672764    CBI
Distributing Corp.    100%   CLAIRE’S    35    Registered    2780182 Armenia   
CBI Distributing Corp.    100%   CLAIRE’S    14, 25, 26, 35    Registered   
872750 Australia    CBI Distributing Corp.    100%   CLAIRE’S    14, 25, 26, 35
   Registered    872750 Bahrain    CBI Distributing Corp.    100%   CLAIRE’S   
35    Registered    45255 Belarus    CBI Distributing Corp.    100%   CLAIRE’S
   14, 25, 26, 35    Registered    872750 Belize    CBI Distributing Corp.   
100%   CLAIRE’S    35    Registered    4849.07 Botswana    CBI Distributing
Corp.    100%   CLAIRE’S    26    Pending    Brazil    CBI Distributing Corp.   
100%   CLAIRE’S    35    Registered    819044059    CBI Distributing Corp.   
100%   CLAIRE’S    14    Registered    840527373    CBI Distributing Corp.   
100%   CLAIRE’S    25    Registered    840527403    CBI Distributing Corp.   
100%   CLAIRE’S    26    Registered    840527438 Bulgaria    CBI Distributing
Corp.    100%   CLAIRE’S    14, 25, 26, 35    Registered    872750

 

8



--------------------------------------------------------------------------------

Canada    CBI Distributing Corp.    100%   BEE WHO
YOU

WANNA BE

      Registered    TMA657373    CBI Distributing Corp.    100%   C SWIRL      
Registered    TMA765561    CBI Distributing Corp.    100%   CLAIRE’S      
Registered    TMA446820    CBI Distributing Corp.    100%   CLAIRE’S      
Registered    TMA481401    CBI Distributing Corp.    100%   CLAIRE’S
ACCESSORIES       Registered    TMA450271    CBI Distributing Corp.    100%  
CLAIRE’S
ACCESSORIES       Registered    TMA537106    CBI Distributing Corp.    100%  
CLAIRE’S
ACCESSORIES       Registered    TMA552904    CBI Distributing Corp.    100%  
CLAIRE’S
BOUTIQUES
& DESIGN       Registered    TMA432178    CBI Distributing Corp.    100%  
CLAIRE’S
CLUB       Registered    TMA667768    CBI Distributing Corp.    100%   ICING   
   Registered    TMA711637    CBI Distributing Corp.    100%   ICING BY
CLAIRE’S       Registered    TMA678667    CBI Distributing Corp.    100%  
PRINCIE       Registered    TMA574732    CBI Distributing Corp.    100%  
REFLEXIONS       Registered    TMA332968    CBI Distributing Corp.    100%   THE
ICING       Registered    TMA404349 Chile    CBI Distributing Corp.    100%  
CLAIRE’S    35    Registered    947879 China (People’s Republic)    CBI
Distributing Corp.    100%   CLAIRE’S    16    Registered    10608651           
         CBI Distributing Corp.    100%   CLAIRE’S    14, 26    Registered   
872750                     CBI Distributing Corp.    100%   CLAIRE’S    35   
Registered    6711303                     CBI Distributing Corp.    100%  
CLAIRE’S    35    Registered    8662114                     CBI Distributing
Corp.    100%   CLAIRE’S    3    Registered    10608653                     CBI
Distributing Corp.    100%   CLAIRE’S    9    Pending                        CBI
Distributing Corp.    100%   CLAIRE’S    18    Registered    10608650           
         CBI Distributing Corp.    100%   CLAIRE’S    21    Registered   
10608649                     CBI Distributing Corp.    100%   CLAIRE’S    25   
Published   

 

9



--------------------------------------------------------------------------------

   CBI Distributing Corp.    100%   CLAIRE’S    28    Registered    10608647   
CBI Distributing Corp.    100%   ICING    14    Registered    6538116    CBI
Distributing Corp.    100%   ICING    35    Registered    6538117    CBI
Distributing Corp.    100%   ICING    18    Registered    11358777    CBI
Distributing Corp.    100%   ICING    3    Registered    11358778    CBI
Distributing Corp.    100%   ICING    25    Registered    5278540    CBI
Distributing Corp.    100%   ICING    26    Registered    10715963    CBI
Distributing Corp.    100%   KE LAI ER SI (CLAIRE’S in Chinese)    3   
Registered    11231746    CBI Distributing Corp.    100%   KE LAI ER SI
(CLAIRE’S in Chinese)    9    Registered    11231745    CBI Distributing Corp.
   100%   KE LAI ER SI (CLAIRE’S in Chinese)    14    Registered    11231744   
CBI Distributing Corp.    100%   KE LAI ER SI (CLAIRE’S in Chinese)    16   
Registered    11231743    CBI Distributing Corp.    100%   KE LAI ER SI
(CLAIRE’S in Chinese)    18    Registered    11231742    CBI Distributing Corp.
   100%   KE LAI ER SI (CLAIRE’S in Chinese)    21    Registered    11231741   
CBI Distributing Corp.    100%   KE LAI ER SI (CLAIRE’S in Chinese)    25   
Registered    11231740    CBI Distributing Corp.    100%   KE LAI ER SI
(CLAIRE’S in Chinese)    26    Registered    11231739    CBI Distributing Corp.
   100%   KE LAI ER SI (CLAIRE’S in Chinese)    28    Registered    11231738   
CBI Distributing Corp.    100%   KE LAI ER SI (CLAIRE’S in Chinese)    35   
Registered    11231737

 

10



--------------------------------------------------------------------------------

Colombia

   CBI Distributing Corp.      100 %    CLAIRE’S    42    Registered    192406
   CBI Distributing Corp.      100 %    CLAIRE’S       Registered    330360   
CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    459364   
CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    462741   
CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    461450

Costa Rica

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    178034
   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    223.014
   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    223.016
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    223.017

Dominican Republic

   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    211884
   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26    Registered   
203520

Ecuador

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    282311
   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    6714-12
   CBI Distributing Corp.      100 %    CLAIRE’S    18    Registered    5292-12
   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    5294-12
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    5295-12

Egypt

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    198659
   CBI Distributing Corp.      100 %    ICING    14, 25, 26, 35    Pending   

El Salvador

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered   
207Book101

EU (CTM)

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 18, 26    Registered   
6584221    CBI Distributing Corp.      100 %    CLAIRE’S    3, 4, 9, 12, 21, 35
   Registered    2846087    CBI Distributing Corp.      100 %    CLAIRE’S    14,
25    Registered    76265    CBI Distributing Corp.      100 %    CLAIRE’S   
35, 42    Registered    1862200

 

11



--------------------------------------------------------------------------------

   CBI Distributing Corp.      100 %    CLAIRE’S
BOUTIQUES    14, 25, 35, 42    Registered    235333    CBI Distributing Corp.   
  100 %    CLAIRE’S
ACCESSORIES    14, 25, 35, 42    Registered    235374    CBI Distributing Corp.
     100 %    CLAIRE’S
ACCESSORIES    14, 25, 35    Registered    428417    CBI Distributing Corp.     
100 %    CLAIRE’S
CLUB    3, 4, 9, 11, 14, 16, 20, 21, 22, 24, 25, 26    Registered    3140878   
CBI Distributing Corp.      100 %    CLAIRE’S
COLLECTION    3, 14, 25, 26    Registered    76166    CBI Distributing Corp.   
  100 %    CLAIRE’S
ETC.    14, 25, 35, 42    Registered    235291    CBI Distributing Corp.     
100 %    ICING    3, 42    Registered    2789154    CBI Distributing Corp.     
100 %    ICING    3, 9, 14, 16, 18, 21, 25, 26, 28, 35    Registered   
012599891    CBI Distributing Corp.      100 %    ICING BY
CLAIRE’S    35    Registered    6282859    CBI Distributing Corp.      100 %   
ICINGS    14, 25, 35    Registered    426312    CBI Distributing Corp.      100
%    THE ICING
ACCESSORIES
& DESIGN    14, 25, 35    Registered    426270

Georgia

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750

Ghana

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

Guatemala

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    156393

Honduras

   CBI Distributing Corp.      100 %    CLAIRE’S       Registered    11492

Hong Kong

   CBI Distributing Corp.      100 %    CLAIRE’S    9, 14, 18, 20, 21, 24, 25,
26, 28    Registered    301369701    CBI Distributing Corp.      100 %   
CLAIRE’S    35    Registered    300246276

 

12



--------------------------------------------------------------------------------

Iceland

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750

India

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    1579528
   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    1375799
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    2273273
   CBI Distributing Corp.      100 %    CLAIRE’S    28    Registered    2273274
   CBI Distributing Corp.      100 %    CLAIRE’S    21    Registered    2273271
   CBI Distributing Corp.      100 %    CLAIRE’S    3, 18, 25    Pending      
CBI Distributing Corp.      100 %    CLAIRE’S    18, 26    Published       CBI
Distributing Corp.      100 %    CLAIRE’S    9    Registered    2273269

Indonesia

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 26    Registered   
IDM000269734    CBI Distributing Corp.      100 %    CLAIRE’S    35   
Registered    IDM000403561

Int’l – Madrid Protocol

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   1263860    CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 42   
Registered    872750

Israel

   Claire’s Boutiques, Inc.      100 %    Claire’s &
@ logo    35    Registered    142605

Jamaica

   CBI Distributing Corp.      100 %    CLAIRE’S       Registered    57734

Japan

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    4173259
   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    4225283
   CBI Distributing Corp.      100 %    Claire’s &
@ logo    14    Registered    4316622    CBI Distributing Corp.      100 %   
CLAIRE’S
&
Japanese
characters    18    Registered    4173261    CBI Distributing Corp.      100 % 
  CLAIRE’S
&
Japanese
characters    26    Registered    4227498    CBI Distributing Corp.      100 % 
  CLAIRE’S
&
Japanese
characters    14    Registered    4173260    CBI Distributing Corp.      100 % 
  CLAIRE’S
&
Japanese
characters    35    Registered    4068474

 

13



--------------------------------------------------------------------------------

   CBI Distributing Corp.      100 %    CLAIRE’S &
Japanese
characters    35    Registered    5254831    CBI Distributing Corp.      100 % 
  CLAIRE’S
ACCESSORIES    9, 14, 18, 25    Registered    4384017    CBI Distributing Corp.
     100 %    CLAIRE’S in
Japanese
characters    6, 8, 14, 18, 21, 25, 26    Registered    2661230    CBI
Distributing Corp.      100 %    CLAIRE’S
stylized    35    Registered    5255217    CBI Distributing Corp.      100 %   
CLAIRE’S
stylized    3, 8, 10, 14, 18, 21, 25, 26    Registered    4077459    CBI
Distributing Corp.      100 %    ICING    35    Registered    140055

Lebanon

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    95458

Lesotho

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

Liechtenstein

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750

Malaysia

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    09000349
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    09000350
   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    09000351
   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered   
20122014317

Mexico

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    970492
   CBI Distributing Corp.      100 %    CLAIRE’S    42    Registered    521186
   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    1457103
   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    1349996
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    1295890

Monaco

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750

Namibia

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

New Zealand

   CBI Distributing Corp.      100 %    Claire’s & “@”
logo    14, 35    Registered    806327

Nicaragua

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    0802817

 

14



--------------------------------------------------------------------------------

Nigeria

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

Norway

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750    CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered
   233273

Oman

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

Pakistan

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

Panama

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    165604
   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    211198
   CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered    211197
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    211200

Paraguay

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    375410
   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    385020

Peru

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    66528

Philippines

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 26, 35    Registered   
4-2012-008328    CBI Distributing Corp.      100 %    CLAIRE’S    25   
Registered    4-2012-210172

Poland

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    204878

Qatar

   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    48479   
CBI Distributing Corp.      100 %    ICING    14, 25, 26, 35    Pending   

Romania

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750

Russian Federation

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 26    Registered   
872750    CBI Distributing Corp.      100 %    ICING    14    Registered   
1436016141    CBI Distributing Corp.      100 %    ICING    26    Registered   
1436016143    CBI Distributing Corp.      100 %    ICING    35    Registered   
1436016144

Serbia

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   67601

Singapore

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750

 

15



--------------------------------------------------------------------------------

South Africa

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered   
2009/05885    CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered
   2009/08556    CBI Distributing Corp.      100 %    CLAIRE’S    35   
Registered    2004/09338    CBI Distributing Corp.      100 %    CLAIRE’S    25
   Published   

Swaziland

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Published
  

Switzerland

   CBI Distributing Corp.      100 %    Claire’s @ logo       Registered   
517937    CBI Distributing Corp.      100 %    CLAIRE’S    3, 14, 25, 35   
Registered    507253    CBI Distributing Corp.      100 %    CLAIRE’S & @ logo
   3, 14, 25, 35    Registered    507888    CBI Distributing Corp.      100 %   
CLAIRE’S ACCESSORIES    3, 14, 25, 35    Registered    507908

Taiwan

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 26, 35    Registered   
1383039    CBI Distributing Corp.      CLAIRE’S    3, 9, 14, 16, 18, 21, 25, 26,
28, 35    Registered    1636275

Thailand

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    TM319893
   CBI Distributing Corp.      100 %    CLAIRE’S    26    Registered    TM320726
   CBI Distributing Corp.      100 %    CLAIRE’S    35    Registered    SM68822

Turkey

   CBI Distributing Corp.      100 %    CLAIRE’S    3, 14, 16, 25, 26, 35   
Registered    200331890    CBI Distributing Corp.      100 %    CLAIRE’S    14,
25, 26, 35    Pending   

Ukraine

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Registered
   872750    CBI Distributing Corp.      100 %    ICING    14    Registered   
191737    CBI Distributing Corp.      100 %    ICING    25    Registered   
191738    CBI Distributing Corp.      100 %    ICING    26    Registered   
191739    CBI Distributing Corp.      100 %    ICING    35    Registered   
191740

United Kingdom

   CBI Distributing Corp.      100 %    ICING    3, 8, 21    Registered   
2284683

Uruguay

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 35    Registered   
432942

 

16



--------------------------------------------------------------------------------

Venezuela

   CBI Distributing Corp.      100 %    CLAIRE’S    14    Registered    P-347986
   CBI Distributing Corp.      100 %    CLAIRE’S    18    Published       CBI
Distributing Corp.      100 %    CLAIRE’S    26    Published       CBI
Distributing Corp.      100 %    CLAIRE’S    35    Registered    S-061612

Vietnam

   CBI Distributing Corp.      100 %    CLAIRE’S    3, 14, 26, 35    Registered
   163209    CBI Distributing Corp.      100 %    CLAIRE’S    25    Registered
   216702

Zambia

   CBI Distributing Corp.      100 %    CLAIRE’S    14, 25, 26, 35    Pending   

 

D. Copyrights

 

 

Country

  

Claimant

  

Title

   Reg No. United States of America    CBI Distributing Corporation    Claire’s
product development: Jan. 2003    VAu000584057    CBI Distributing Corporation
   Claire’s gifts to go : 2003 accessory product    VAu000581995    CBI
Distributing Corporation    Claire’s Club (aka Kids Club gifts to go
program 2003)    VAu000593275    CBI Distributing Corporation    Slam book &
Sports slam book    VAu000592144    CBI Distributing Corporation    Claire’s
product development 2004    VAu000616999    CBI Distributing Corporation   
Claire’s Club : gifts to go 2004 (aka Claire’s product development 2004)   
VAu000634258

 

E. IP Licenses

Intellectual Property Agreement, dated as of the date hereof, by and among CLSIP
LLC and CBI Distributing Corp.

 

17



--------------------------------------------------------------------------------

SCHEDULE III

Filing Jurisdictions

 

GRANTOR

  

JURISDICTION

Claire’s Stores, Inc.    Florida Claire’s Inc.    Delaware Claire’s Puerto Rico
Corp.    Delaware CBI Distributing Corp.    Delaware Claire’s Boutiques, Inc.   
Colorado Claire’s Canada Corp.    Delaware BMS Distributing Corp.    Delaware
CSI Canada LLC    Delaware

 

18



--------------------------------------------------------------------------------

SCHEDULE IV

Commercial Tort Claims

None.

 

19



--------------------------------------------------------------------------------

SCHEDULE V

Accounts and Inventory Not in the Ordinary Course of Business

None.

 

20



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [    ], 2016 is entered
into among                     , a                      (the “New Subsidiary”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as administrative
agent (the “Administrative Agent”) under that certain Second Amended and
Restated Credit Agreement dated as of August 12, 2016, and effective as of
September 20, 2016 (as the same may be amended, modified, extended, restated or
amended and restated from time to time, the “Credit Agreement”) among Claire’s
Stores, Inc., a Florida corporation, Claire’s Inc., a Delaware corporation, the
Lenders party thereto, and the Administrative Agent.

Reference is also made to the Amended and Restated Guarantee and Collateral
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement ”), dated as
of August 12, 2016, and effective as of September 20, 2016, by and among
Claire’s Inc., Claire’s Stores, Inc., the Administrative Agent and each
Subsidiary Loan Party which becomes a party to the Guarantee and Collateral
Agreement from time to time, including, without limitation, those that become
party thereto by executing a Joinder Agreement in substantially the form hereof
in favor of the Administrative Agent for the Secured Parties under the Credit
Agreement. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement and the Guarantee and
Collateral Agreement, as applicable.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a
Subsidiary Loan Party under the Credit Agreement for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation (a)
all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article II of the Guarantee and Collateral
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 2.07 of the Guarantee and Collateral Agreement, hereby unconditionally
guarantees, jointly and severally with the other Guarantors, to the
Administrative Agent and the Lenders, as provided in Article II of the Guarantee
and Collateral Agreement, the prompt payment and performance of the Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), such New Subsidiary will, jointly and severally together with the
other Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

2.    The New Subsidiary agrees to become, and does hereby become, a Subsidiary
Loan Party and Guarantor under the Guarantee and Collateral Agreement and agrees
to have all of the obligations of a Subsidiary Loan Party and Guarantor and be
bound by such Guarantee and Collateral Agreement as if originally a party
thereto. The New Subsidiary hereby pledges, assigns and grants to the
Administrative



--------------------------------------------------------------------------------

Agent, its successors and assigns, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Obligations.

3.    By its execution below, the New Subsidiary represents and warrants as to
itself that all of the representations and warranties contained in the Guarantee
and Collateral Agreement are true and correct in all respects as of the date
hereof. The New Subsidiary represents and warrants that the supplements to the
Schedules to the Guarantee and Collateral Agreement attached hereto are, as to
the New Subsidiary, true and correct in all respects and such supplements set
forth all information required to be scheduled under the Guarantee and
Collateral Agreement as to the New Subsidiary. The New Subsidiary shall, subject
to the provisions of the Guarantee and Collateral Agreement, take all steps
necessary to perfect, in favor of the Administrative Agent, a first priority
security interest in and lien against the New Subsidiary’s Collateral,
including, without limitation, delivering all certificated Pledged Collateral to
the Administrative Agent (and all other Collateral required to be delivered
under the Guarantee and Collateral Agreement), and taking all steps necessary to
properly perfect the Administrative Agent’s interest in any uncertificated
Pledged Collateral.

4.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

5.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

[    ]

Attention:

Email:

6.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

7.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

8.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
ratable benefit of the Secured Parties, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

[Signatures on following page.]



--------------------------------------------------------------------------------

[INSERT NEW SUBSIDIARY ENTITY NAME] By:  

 

Name:   Title:  

Acknowledged and accepted:    

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent    

 

By:  

 

Name:  

 

Title:  

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

[UPDATED SCHEDULES TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of August 12, 2016 and effective as of September 20, 2016 (as it may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) among CLAIRE’S INC. (formerly known as Bauble Holdings
Corp.), a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida
corporation (“Borrower”), the LENDERS party thereto from time to time, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                 , 20[    ]

 

F-1



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of August 12, 2016 and effective as of September 20, 2016 (as it may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) among CLAIRE’S INC. (formerly known as Bauble Holdings
Corp.), a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida
corporation (“Borrower”), the LENDERS party thereto from time to time, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (v) the interest payments with respect to such participation
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:                 , 20[    ]

 

F-2



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of August 12, 2016 and effective as of September 20, 2016 (as it may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) among CLAIRE’S INC. (formerly known as Bauble Holdings
Corp.), a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida
corporation (“Borrower”), the LENDERS party thereto from time to time, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments with respect to such participation
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                   , 20[    ]

 

F-3



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of August 12, 2016 and effective as of September 20, 2016 (as it may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) among CLAIRE’S INC. (formerly known as Bauble Holdings
Corp.), a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida
corporation (“Borrower”), the LENDERS party thereto from time to time, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s), (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

F-4



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title: Date:               , 20[    ]

 

F-5



--------------------------------------------------------------------------------

Schedules to Second Amended and Restated Revolver Agreement

SCHEDULE 1.01A

Excluded Subsidiaries

 

Entity

  

Agreement

CLSIP LLC    Term Loan Credit Agreement, dated as of September 20, 2016, among
CLSIP Holdings LLC, as Holdings, CLSIP LLC as Borrower, the Lenders party
thereto, and Wilmington Trust, N.A., as Administrative Agent and Collateral
Agent CLSIP Holdings LLC    Term Loan Credit Agreement, dated as of September
20, 2016, among CLSIP Holdings LLC, as Holdings, CLSIP LLC as Borrower, the
Lenders party thereto, and Wilmington Trust, N.A., as Administrative Agent and
Collateral Agent



--------------------------------------------------------------------------------

SCHEDULE 1.01B

Mortgaged Properties

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01D

Immaterial Subsidiaries

Claire’s Austria Gmbh

Claire’s Belgium B.V.B.A.

Claire’s Netherlands B.V.

Claire’s Puerto Rico Corp.

Claire’s Poland Sp. Z o.o.

Claire’s Hungary Kft.

Claire’s Czech Republic s.r.o.

RSI International Ltd.

BMS Fashion Corp.

Claire’s Stores (Shanghai) Limited

Claire’s Stores Hong Kong Limited

Claire’s Italy S.R.L.

CSI Canada LLC

Claire’s European Services Limited

Claire’s Luxembourg S.a.r.l.



--------------------------------------------------------------------------------

SCHEDULE 1.01E

Refinanced Indebtedness

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01F

Unrestricted Subsidiaries

 

1. CLSIP LLC

 

2. CLSIP Holdings LLC



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   Commitment  

Goldman Sachs Bank USA

   $ 35,000,000   

Royal Bank of Canada

   $ 30,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 15,000,000   

JPMorgan Chase Bank, N.A.

   $ 25,000,000   

ING Capital

   $ 10,000,000   

Total:

   $ 115,000,000   



--------------------------------------------------------------------------------

SCHEDULE 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

SCHEDULE 3.04

Government Approvals

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(c)

Intellectual Property

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

Subsidiaries*

 

Name

  

Jurisdiction

  

Owner of Equity Interests

Claire’s Stores, Inc.

  

Florida

  

100% Claire’s Inc.

CBI Distributing Corp.

  

Delaware

  

56% Claire’s Stores, Inc.

44% Claire’s Boutiques, Inc.

Claire’s Boutiques, Inc.

  

Colorado

  

100% Claire’s Stores, Inc.

Claire’s Canada Corp.

  

Delaware

  

100% Claire’s Stores, Inc.

Claire’s Fashion Property Corp.

  

Cayman

  

100% CSI Luxembourg S.a.r.l.

Claire’s Holding Gmbh

  

Switzerland

  

100% Claire’s Holdings S.a.r.l.

Claire’s Stores Canada Corp.

  

Canada

  

100% Claire’s Canada Corp.

BMS Distributing Corp.

  

Delaware

  

100% CBI Distributing Corp.

Claire’s Accessories UK Ltd

  

United Kingdom

  

100% Claire’s Holding Gmbh

CSI Luxembourg S.a.r.l.

  

Luxembourg

  

100% Claire’s Holding Gmbh

Claire’s Switzerland Gmbh

  

Switzerland

  

100% Claire’s Holding Gmbh

Claire’s Accessories Spain, S.L.

  

Spain

  

100% Claire’s Accessories UK Ltd

Claire’s France S.A.S.

  

France

  

100% Claire’s Accessories UK Ltd

Claire’s Swiss Holdings LLC

  

Delaware

  

100% Claire’s Stores, Inc.

Claire’s (Gibraltar) Holdings Limited

  

Gibraltar

  

100% Claire’s Swiss Holdings LLC

Claire’s (Gibraltar) Holdings Limited1

  

Gibraltar

  

100% Claire’s (Gibraltar) Holdings Limited

Claire’s Holdings S.a.r.l.

  

Luxembourg

  

100% Claire’s (Gibraltar) Holdings Limited

Claire’s Germany GmbH

  

Germany

  

100% Claire’s Holding Gmbh

WhiteClaire’s Accessorrios Portugal Unipessoal LDA

  

Portugal

  

100% Claire’s Holding Gmbh

Claire’s European Distribution Limited

  

United Kingdom

  

100% Claire’s Holding S.a.r.l.

Claire’s China Services

  

China

  

100% BMS Fashion Corp.

Claire’s Italy S.R.L.

  

Italy

  

100% Claire’s Accessories UK, Ltd.

 

* This list excludes Immaterial Subsidiaries listed on Schedule 1.01D



--------------------------------------------------------------------------------

SCHEDULE 3.08(b)

Subscriptions

 

1. Holdings and the Fund entered into a stockholders agreement dated as of May
29, 2007, by and among Holdings and the Stockholders (as defined herein) that
are parties thereto (the “Stockholders Agreement”), that sets forth applicable
provisions relating to the management and ownership of Holdings and its
subsidiaries, including the right of an affiliate of Tri-Artisan Capital
Partners, LLC (the member of one of the Fund’s affiliated funds) to appoint one
of the members of Holdings board of directors and the right of the Fund to
appoint the remaining members of Holding’s board of directors. In addition, the
Stockholders Agreement contains customary information rights, drag along rights,
tag along rights, preemptive rights, registration rights and restrictions on the
transfer of Holding’s common stock.

 

2. Amended and Restated Incentive Plan filed as Exhibit 10.1 to Form 8-K filed
on May 20, 2011, as such Plan may be amended from time to time.



--------------------------------------------------------------------------------

SCHEDULE 3.13

Taxes

None.



--------------------------------------------------------------------------------

SCHEDULE 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 3.18

Material Real Estate

None.



--------------------------------------------------------------------------------

SCHEDULE 3.23

Intellectual Property

None.



--------------------------------------------------------------------------------

SCHEDULE 3.25

Anti-Money Laundering Laws

None.



--------------------------------------------------------------------------------

SCHEDULE 6.01

Indebtedness

Foreign Subsidiaries have bank credit facilities totaling approximately $2.3
million. These facilities have been arranged in accordance with customary
lending practices in their respective countries of operation. As of April 30,
2016, Foreign Subsidiaries had a reduction of $2.1 million for outstanding bank
guarantees, which reduces the borrowing availability to $0.2 million as of that
date.



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

Liens

 

1. Lien by General Electric Capital Corporation against Claire’s Boutiques, Inc.
evidenced by initial filing number 2010F002745.

 

2. Lien by CBL-Friendly Center CMBS, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20102066248.

 

3. Lien by Xerox Corporation against Claire’s Boutiques, Inc. evidenced by
initial filing number 2011F035438.

 

4. Lien by Silverlake Sorrento East, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20132048600.

 

5. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3151850.

 

6. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3173284.



--------------------------------------------------------------------------------

SCHEDULE 6.04

Investments

Key money deposits in the amount of $53,000,000 for leases in France.



--------------------------------------------------------------------------------

SCHEDULE 6.07

Transactions with Affiliates

 

1. Reference is made to related party transaction disclosures in the Borrower’s
Form 10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange
Commission.

 

2. Reference is made to the Stockholders Agreement listed on Schedule 3.08(b).



--------------------------------------------------------------------------------

SCHEDULE 9.01

Notice Information

Administrative Agent or Collateral Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Borrower and Other Loan Parties:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: Ron Marshall, Chief Executive Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Website: http://www.clairestores.com/phoenix.zhtml?c=68915&p=irol-sec